Exhibit 10.1

Deal CUSIP Number: 29248BAG1

Facility CUSIP Number: 29248BAH9

 

 

 

TERM LOAN AGREEMENT

DATED AS OF JANUARY 29, 2019

AMONG

ENABLE MIDSTREAM PARTNERS, LP,

AS BORROWER,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BMO CAPITAL MARKETS CORP.,
JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., AND SUNTRUST
ROBINSON HUMPHREY, INC.,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

AND

BMO HARRIS BANK N.A., JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., MUFG BANK,
LTD., AND SUNTRUST BANK,

AS CO-SYNDICATION AGENTS

$1,000,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS; INTERPRETATION

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Other Definitions and Provisions

     26  

Section 1.3.

 

Rounding

     26  

Section 1.4.

 

References to Agreements and Laws

     26  

Section 1.5.

 

Times of Day

     26  

Section 1.6.

 

Divisions

     27  

ARTICLE II.

 

THE CREDITS

     27  

Section 2.1.

 

Commitment

     27  

Section 2.2.

 

Repayment; Termination

     27  

Section 2.3.

 

Ratable Loans

     27  

Section 2.4.

 

Types of Advances

     27  

Section 2.5.

 

Ticking Fee; Reduction of Commitments

     27  

Section 2.6.

 

Minimum Amount of Each Advance

     28  

Section 2.7.

 

Optional Prepayments

     28  

Section 2.8.

 

Method of Selecting Types and Interest Periods for New Advances

     29  

Section 2.9.

 

Conversion and Continuation of Outstanding Advances

     29  

Section 2.10.

 

Interest Rate; Changes in Interest Rate

     30  

Section 2.11.

 

Rates Applicable After Event of Default

     30  

Section 2.12.

 

Method of Payment

     30  

Section 2.13.

 

Noteless Agreement; Evidence of Indebtedness

     31  

Section 2.14.

 

Telephonic Notices

     31  

Section 2.15.

 

Interest Payment Dates; Interest and Fee Basis

     32  

Section 2.16.

 

Notification of Advances, Interest Rates, Prepayments, and Commitment Reductions

     32  

Section 2.17.

 

Lending Installations

     32  

Section 2.18.

 

Non-Receipt of Funds by the Agent

     32  

Section 2.19.

 

Replacement of Lender

     33  

Section 2.20.

 

[Reserved]

     34  

Section 2.21.

 

Extension of Scheduled Maturity Date

     34  

Section 2.22.

 

[Reserved]

     35  

Section 2.23.

 

[Reserved]

     35  

Section 2.24.

 

Defaulting Lenders

     35  

Section 2.25.

 

Obligations of Lenders

     37  

ARTICLE III.

 

YIELD PROTECTION; TAXES

     38  

Section 3.1.

 

Yield Protection

     38  

Section 3.2.

 

Changed Circumstances Affecting Eurodollar Rate Availability

     39  

Section 3.3.

 

Laws Affecting Eurodollar Rate Availability

     41  

Section 3.4.

 

Funding Indemnification

     41  

Section 3.5.

 

Taxes

     42  

Section 3.6.

 

Lender Statements; Survival of Indemnity

     46  

Section 3.7.

 

Alternative Lending Installation

     47  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE IV.

 

CONDITIONS PRECEDENT

     47  

Section 4.1.

 

Initial Credit Extension

     47  

Section 4.2.

 

Each Credit Extension

     49  

Section 4.3.

 

Each Extension of the Scheduled Maturity Date

     50  

Section 4.4.

 

Lender Approval of Conditions Precedent

     50  

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     50  

Section 5.1.

 

Existence and Standing

     50  

Section 5.2.

 

Authorization and Validity; Enforceability

     50  

Section 5.3.

 

No Conflict

     51  

Section 5.4.

 

Government Consents

     51  

Section 5.5.

 

Compliance with Laws

     51  

Section 5.6.

 

Financial Statements

     51  

Section 5.7.

 

Material Adverse Change

     52  

Section 5.8.

 

OFAC

     52  

Section 5.9.

 

Litigation

     53  

Section 5.10.

 

Subsidiaries

     53  

Section 5.11.

 

Margin Stock

     53  

Section 5.12.

 

ERISA

     53  

Section 5.13.

 

Investment Company Act

     53  

Section 5.14.

 

Accuracy of Information

     53  

Section 5.15.

 

Taxes

     54  

Section 5.16.

 

No Violation

     54  

Section 5.17.

 

EEA Financial Institution

     54  

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     54  

Section 6.1.

 

Reporting

     54  

Section 6.2.

 

Use of Proceeds

     57  

Section 6.3.

 

Notice of Default

     57  

Section 6.4.

 

Maintenance of Existence

     57  

Section 6.5.

 

Taxes

     58  

Section 6.6.

 

Insurance

     58  

Section 6.7.

 

Compliance with Laws

     58  

Section 6.8.

 

Maintenance of Properties

     58  

Section 6.9.

 

Inspection; Keeping of Books and Records

     58  

Section 6.10.

 

Excluded Subsidiaries

     59  

ARTICLE VII.

 

NEGATIVE COVENANTS

     59  

Section 7.1.

 

Fundamental Changes

     59  

Section 7.2.

 

Asset Sales

     60  

Section 7.3.

 

Indebtedness

     60  

Section 7.4.

 

Liens

     61  

Section 7.5.

 

Affiliate Transactions

     63  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 7.6.

 

Nature of Business

     64  

Section 7.7.

 

Restrictive Agreements

     64  

Section 7.8.

 

Limitation on Amending Certain Documents

     65  

Section 7.9.

 

Consolidated Leverage Ratio

     65  

ARTICLE VIII.

 

EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

     65  

Section 8.1.

 

Events of Default

     65  

Section 8.2.

 

Acceleration/Remedies

     67  

Section 8.3.

 

Preservation of Rights; Enforcement

     69  

ARTICLE IX.

 

GENERAL PROVISIONS

     70  

Section 9.1.

 

Amendments

     70  

Section 9.2.

 

Survival of Representations

     71  

Section 9.3.

 

Governmental Regulation

     71  

Section 9.4.

 

Headings

     71  

Section 9.5.

 

Entire Agreement

     71  

Section 9.6.

 

Several Obligations; Benefits of this Agreement

     71  

Section 9.7.

 

Expenses; Indemnification

     72  

Section 9.8.

 

Numbers of Documents

     73  

Section 9.9.

 

Accounting

     73  

Section 9.10.

 

Severability of Provisions

     73  

Section 9.11.

 

Nonliability; Waiver of Consequential Damages; No Advisory or Fiduciary
Responsibility

     73  

Section 9.12.

 

Confidentiality

     74  

Section 9.13.

 

Certain ERISA Matters

     76  

Section 9.14.

 

Nonreliance

     77  

Section 9.15.

 

Disclosure

     77  

Section 9.16.

 

USA Patriot Act

     77  

Section 9.17.

 

Excluded Subsidiaries

     77  

Section 9.18.

 

Counterparts; Electronic Execution

     77  

Section 9.19.

 

Removal of Lender

     78  

Section 9.20.

 

Notices

     78  

Section 9.21.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     80  

ARTICLE X.

 

THE AGENT

     80  

Section 10.1.

 

Appointment and Authority

     80  

Section 10.2.

 

Rights as a Lender

     81  

Section 10.3.

 

Exculpatory Provisions

     81  

Section 10.4.

 

Reliance by the Agent

     82  

Section 10.5.

 

Delegation of Duties

     82  

Section 10.6.

 

Resignation of Agent

     83  

Section 10.7.

 

Non-Reliance on Agent and Other Lenders

     84  

Section 10.8.

 

No Other Duties, etc

     84  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 10.9.

 

Agent Fees

     84  

Section 10.10.

 

Reimbursement and Indemnification

     84  

Section 10.11.

 

Agent May File Proofs of Claim

     85  

ARTICLE XI.

 

SETOFF; RATABLE PAYMENTS

     86  

Section 11.1.

 

Setoff

     86  

Section 11.2.

 

Ratable Payments

     86  

ARTICLE XII.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     87  

Section 12.1.

 

Successors and Assigns

     87  

Section 12.2.

 

Participations

     87  

Section 12.3.

 

Assignments

     89  

Section 12.4.

 

Dissemination of Information

     92  

Section 12.5.

 

No Liability of General Partner

     92  

ARTICLE XIII.

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; SERVICE OF
PROCESS; WAIVER OF VENUE

     92  

Section 13.1.

 

CHOICE OF LAW

     92  

Section 13.2.

 

CONSENT TO JURISDICTION

     93  

Section 13.3.

 

WAIVER OF JURY TRIAL

     93  

Section 13.4.

 

SERVICE OF PROCESS

     93  

Section 13.5.

 

WAIVER OF VENUE

     94  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 5.7

 

–

  

Material Adverse Change

Schedule 5.9

 

–

  

Litigation

Schedule 5.10

 

–

  

Subsidiaries

Schedule 7.3

 

–

  

Indebtedness

Schedule 7.4

 

–

  

Liens

Schedule 7.5

 

–

  

Affiliate Transactions

EXHIBITS

 

Exhibit A

 

–

  

Form of Assignment and Assumption Agreement

Exhibit B

 

–

  

Form of Promissory Note

Exhibit C-1

 

–

  

Form of U.S. Tax Compliance Certificate (Lender; Not Partnership)

Exhibit C-2

 

–

  

Form of U.S. Tax Compliance Certificate (Participant; Not Partnership)

Exhibit C-3

 

–

  

Form of U.S. Tax Compliance Certificate (Participant; Partnership)

Exhibit C-4

 

–

  

Form of U.S. Tax Compliance Certificate (Lender; Partnership)

Exhibit D

 

–

  

Form of Compliance Certificate

Exhibit E

 

–

  

Form of Conversion/Continuation Notice

Exhibit F

 

–

  

Form of Borrowing Notice

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT, dated as of January 29, 2019, is among Enable
Midstream Partners, LP, a Delaware limited partnership (together with its
successors, the “Borrower”), the lenders from time to time party hereto (the
“Lenders”), and Bank of America, N.A., as Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested the Lenders to extend, and, on and subject
to the terms and conditions hereof, the Lenders have agreed to extend, certain
term loans to the Borrower as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS; INTERPRETATION

Section 1.1.    Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in the term “GAAP”.

“Accredited Institutional Investor” means (a) any “bank” as defined in
Section 3(a)(2) of the Securities Act, or any savings and loan association or
other institution as defined in section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity, (b) any broker or dealer
registered pursuant to section 15 of the Exchange Act of 1934, (c) any
“insurance company” as defined in section 2(a)(13) of the Securities Act,
(d) any investment company registered under the Investment Company Act of 1940,
(e) any “business development company” as defined in section 2(a)(48) of the
Investment Company Act of 1940, (f) any Small Business Investment Company
licensed by the U.S. Small Business Administration under section 301(c) or
(d) of the Small Business Investment Act of 1958, (g) any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000, (h) any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a “plan fiduciary” as
defined in section 3(21) of the Employee Retirement Income Security Act of 1974,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, (i) any private “business development company” as
defined in section 202(a)(22) of the Investment Advisers Act of 1940; or (j) any
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the second full fiscal quarter following the fiscal
quarter in which such payment is made, and (b) the date on which the Borrower
notifies the Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided, that, (i) once any Acquisition Period is in
effect, the



--------------------------------------------------------------------------------

next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect (and before giving effect to
any subsequent Acquisition Period), the Borrower must be in compliance with
Section 7.9 and no Default or Event of Default shall have occurred and be
continuing.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.

“Advance” means a borrowing consisting of Loans of the same Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
the same Interest Period is in effect.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise; provided that no Person shall be deemed to be
an Affiliate of the Borrower or any of its Subsidiaries solely as a result of
such Person being an Affiliate of ArcLight Capital Partners, LLC or any of its
Affiliates.

“Agency Fee Letter” means the Fee Letter dated as of January 7, 2019, among the
Borrower, the Agent, and Merrill Lynch.

“Agent” means Bank of America, in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means at any time the aggregate of the Commitments of all
the Lenders at such time. The Aggregate Commitment on the Closing Date is One
Billion Dollars ($1,000,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders at such time.

“Agreement” means this Term Loan Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the prime rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the prime rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

- 2 -



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of the United
States, the United Nations, the United Kingdom, the European Union or any other
Governmental Authority from time to time concerning or relating to bribery,
money laundering, or corruption, including, without limitation, the UK Bribery
Act and the FCPA.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Ratings-Based Pricing Grid set forth
in the Pricing Schedule.

“Approved Financial Institution” means (i) any Lender and any Affiliate of any
Lender; and (ii) (a) a commercial bank organized under the laws of the United
States or any state thereof; (b) a savings and loan association or savings bank
organized under the laws of the United States or any state thereof; (c) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (1) such bank is acting through a branch or
agency located in the United States or (2) such bank is organized under the laws
of a country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (d) any Accredited
Institutional Investor that extends credit or buys loans as its primary
business, including, but not limited to, banks, insurance companies, investment
or mutual funds and lease financing companies.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), (b) BMO Capital Markets Corp., (c) JPMorgan Chase Bank, N.A.,
(d) Mizuho Bank, Ltd., (e) MUFG Bank, Ltd., and (f) SunTrust Robinson Humphrey,
Inc., and each of their respective successors, each in their respective
capacities as Joint Lead Arrangers and Joint Bookrunners.

“ASC 842” means Financial Accounting Standards Board ASU No. 2016.02, Leases
(Topic 842), as amended.

“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit A or in such other form as may be agreed to by the Agent and the
other parties thereto.

“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, an assistant treasurer, chief accounting officer
or the controller of the General Partner (or, if at such time the Borrower has
any such officers, of the Borrower) and, other than with respect to determining
whether such Person has knowledge of any event for purposes hereof, such other
representatives of the Borrower as may be designated by any one of the foregoing
Persons with the consent of the Agent.

 

- 3 -



--------------------------------------------------------------------------------

“Availability Period” means, for any Lender, the period from and including the
Closing Date to the earliest of (a) the date 180 days after the Closing Date,
(b) the date of termination of the Aggregate Commitments pursuant to
Section 2.5(b) or (c), (c) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 8.2, and (d) the date upon which the
fourth Advance is made.

“Available Draw Amount” means, on any date of determination, an amount equal to
the greater of (a) zero and (b)(i) the Aggregate Commitments at such time minus
(ii) the aggregate amount of all Advances made on or prior to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day.

“Base Rate Advance” means an Advance which bears interest at a rate determined
by reference to the Base Rate.

“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

- 4 -



--------------------------------------------------------------------------------

“Borrower Materials” is defined in Section 6.1.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or for
purposes of determining the interest rate for any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.

“CenterPoint Energy” means CenterPoint Energy, Inc., a Texas corporation.

“Change of Control” means the occurrence of one or more of the following events:

(a)    OGE and CenterPoint Energy cease to collectively own, directly or
indirectly, at least 50% of the outstanding Voting Stock of the General Partner
in the aggregate,

(b)    the General Partner shall cease to be the general partner of the
Borrower,

(c)    the acquisition by any Person or “group” (within the meaning of Rule
13d-5 of the Exchange Act) (other than OGE, CenterPoint Energy, or any of their
respective Affiliates) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Stock (or other Capital
Stock convertible into such Voting Stock) representing greater than 50% of the
combined voting power of all Voting Stock of the General Partner in the
aggregate, or

(d)    during any period of twelve consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the General
Partner cease to be individuals who are Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives

 

- 5 -



--------------------------------------------------------------------------------

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or any applicable foreign regulatory authority, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued and shall be referred to herein as a “Specified
Change”.

“Closing Date” means January 29, 2019.

“Closing Date SEC Reports” means, collectively, (i) the Annual Report on Form
10-K of the Borrower for the fiscal year ended December 31, 2017 and (ii) any
Current Reports on Form 8-K and Quarterly Reports on Form 10-Q filed by the
Borrower after the Annual Report on Form 10-K of the Borrower for the fiscal
year ended December 31, 2017, but, in each case, prior to the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitment” means, for each Lender, such Lender’s obligation to make Loans to
the Borrower in the aggregate principal amount set forth on the Commitment
Schedule opposite such Lender’s name or in an Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement; it being
acknowledged that each such Lender’s Commitment shall be deemed fully satisfied
and terminated upon the earlier of (a) the expiration of the Availability Period
and (b) the Scheduled Maturity Date applicable to it.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Competitor” means (a) any competitor of the Borrower or any of its
Subsidiaries, or (b) any other company engaged in the business of selling or
distributing energy products; provided that this clause (b) shall not apply to
any financial institution solely as a result of such Person trading in commodity
products.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, without duplication, with respect
to the Borrower and its Consolidated Subsidiaries (a) Consolidated Net Income
for such period plus (b) without duplication, the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including
any federal, state, local and foreign income and similar taxes) of the Borrower
and its Consolidated Subsidiaries for such period, (iii) depreciation,
amortization and depletion expense of the Borrower and its Consolidated
Subsidiaries for such period, (iv) any non-recurring non-cash expenses or losses
of the Borrower and its Consolidated Subsidiaries, including, in any

 

- 6 -



--------------------------------------------------------------------------------

event, non-cash asset write-downs and unrealized losses in connection with Swap
Agreements, for such period, (v) Transaction Costs incurred by the Borrower and
its Subsidiaries during such period in an aggregate amount (during all such
periods) not to exceed, in connection with the Existing Credit Agreement,
$6,000,000, (vi) any non-recurring cash losses during such period, and
(vii) non-cash equity-based compensation expenses (as calculated in accordance
with GAAP), minus (c) the sum of the following (i) any non-recurring non-cash
gains during such period, (ii) any non-recurring cash gains during such period
and (iii) any unrealized gains in connection with Swap Agreements for such
period, in each case to the extent included in calculating Consolidated Net
Income for such period. Additionally, for purposes of calculating Consolidated
EBITDA for any period, if during such period the Borrower or any Consolidated
Subsidiary acquired (or sold) any Person (or any interest in any Person) or all
or substantially all of the assets of any Person or a division, line of business
or other business unit of another Person, the Consolidated EBITDA attributable
to such assets or an amount equal to the percentage of ownership of the Borrower
or such Consolidated Subsidiary, as the case may be, in such Person times the
Consolidated EBITDA of such Person for such period determined on a pro forma
basis shall be included (or excluded, as applicable) as Consolidated EBITDA for
such period as if such acquisition (or sale) occurred on the first day of such
period. Further, in connection with any Qualified Project, Consolidated EBITDA,
as used in determining the Consolidated Leverage Ratio, may be modified so as to
include Qualified Material Project EBITDA Adjustments, as provided in
Section 7.9(b). Notwithstanding the foregoing, it is agreed that Consolidated
EBITDA shall not include any Excluded EBITDA or Consolidated EBITDA attributable
to any non-wholly owned entity which is not a Consolidated Subsidiary, in each
case, except to the extent of any cash distributions actually received by the
Borrower or any other Consolidated Subsidiary (other than any Excluded
Subsidiary or non-wholly owned entity which is not a Consolidated Subsidiary)
from any such Excluded Subsidiary or non-wholly owned entity which is not a
Consolidated Subsidiary.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) all Indebtedness (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), including Finance Lease
Obligations and Off Balance Sheet Indebtedness, which is or would be classified
as “long-term indebtedness” on the consolidated balance sheet of the Borrower
and its Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, including, but not limited to, any applicable Consolidated
Hedging Exposure; it being understood that Consolidated Hedging Exposure cannot
be negative for the purposes of determining Consolidated Funded Indebtedness,
(b) Indebtedness for borrowed money of the Borrower and its Subsidiaries
outstanding under a revolving credit (including the Existing Credit Agreement)
or similar agreement (excluding contingent obligations in respect of undrawn
Letters of Credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments), notwithstanding the fact that any such borrowing is made
within one year of the expiration of such agreement, (c) all drawn and owing
reimbursement obligations outstanding under Letters of Credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) without
duplication, all guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) above of Persons other than the
Borrower or any Subsidiary and (e) all Indebtedness of the types referred

 

- 7 -



--------------------------------------------------------------------------------

to in clauses (a) through (c) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or a joint venture
partner, in each case to the extent such Person is legally liable therefor by
contract, by application of applicable laws, or as a result of such Person’s
ownership interest in or other relationship with such entity, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
Notwithstanding the foregoing, it is agreed that (i) “Consolidated Funded
Indebtedness” shall not include the obligations of the Borrower or its
Subsidiaries under any Hybrid Equity Securities, Mandatorily Convertible
Securities or Equity Preferred Securities but only to the extent the aggregate
amount of such Hybrid Equity Securities, Mandatorily Convertible Securities and
Equity Preferred Securities are less than or equal to 20% of total consolidated
capitalization of the Borrower and its Subsidiaries, as determined in accordance
with GAAP (and then only to the extent in excess of such amount), (ii) for the
purpose of determining “Consolidated Funded Indebtedness,” any particular
Indebtedness will be excluded if and to the extent that the necessary funds for
the payment, redemption or satisfaction of that Indebtedness (including, to the
extent applicable, any associated prepayment penalties, fees or payments and
such other amounts required in connection therewith) have been irrevocably
deposited with the proper depositary in trust, (iii) Consolidated Funded
Indebtedness shall not include Non-Recourse Indebtedness of Excluded
Subsidiaries, and (iv) Consolidated Funded Indebtedness shall not include any
obligation of a Person under any lease that would be categorized as an
“operating lease” in accordance with ASC 842.

“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with GAAP.

“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Subsidiaries on a consolidated basis, all interest
(including for purposes hereof, the interest component, if any, of any Finance
Lease, any upfront, arranger, agency and commitment fees and Letter of Credit
fronting fees and other interest, fees and expenses paid pursuant hereto or
under or in connection herewith and/or pursuant to or under or in connection
with the Existing Credit Agreement and the other instruments, documents and
agreements executed and/or delivered in connection therewith) paid or accrued
during such period in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (i) Consolidated Funded Indebtedness on such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period, as determined in accordance with GAAP.

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

 

- 8 -



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any date of determination,
(a) the Consolidated Tangible Assets, minus (b) current liabilities of the
Borrower and its Consolidated Subsidiaries (other than Excluded Subsidiaries)
(excluding (i) any current liabilities that are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, (ii) current maturities of long-term
debt, and (iii) current obligations under any lease that would be categorized as
an “operating lease” in accordance with ASC 842), all as set forth, or on a pro
forma basis would be set forth, on the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries (other than Excluded Subsidiaries)
for the most recently completed fiscal quarter or year, as applicable, prepared
in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination, the total
amount of consolidated assets of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) minus: the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trade names, trademarks,
patents, the right to use assets associated with any lease that would be
categorized as an “operating lease” in accordance with ASC 842, and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries (other than Excluded Subsidiaries) for the most recently completed
fiscal quarter or year, as applicable, prepared in accordance with GAAP.

“Continuing Director” means, with respect to any period, and with respect to any
Person, (a) any individual who was a member of the board of directors or other
equivalent governing body (a “director”) of such Person on the first day of such
period and (b) each other director if such director’s nomination or appointment
as a director is recommended or otherwise approved by (x) a majority of the then
Continuing Directors or (y) OGE or CenterPoint Energy, directly or indirectly.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance hereunder.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Debtor Relief Plan” is defined in Section 12.3.

 

- 9 -



--------------------------------------------------------------------------------

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Default Rate” means, with respect to any overdue amount owed hereunder, a rate
per annum equal to (a) in the case of overdue principal with respect to any
Loan, the sum of the interest rate in effect at such time with respect to such
Loan under Section 2.15, plus 2%; provided that in the case of overdue principal
with respect to any Eurodollar Loan, after the end of the Interest Period with
respect to such Loan, the Default Rate shall equal the rate set forth in clause
(b) below and (b) in the case of overdue interest with respect to any Loan, fees
or other amounts payable hereunder, the sum of the interest rate per annum in
effect at such time with respect to Base Rate Loans, plus 2%.

“Defaulting Lender” means, subject to Section 2.24(b), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) any Lender that has
notified the Borrower or the Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) any
Lender that has failed, within three (3) Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower),
(d) any Lender with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Lender or its Parent Company, or (e) any
Lender that itself or whose Parent Company becomes the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Lender (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice from the Agent of such
determination to the Borrower and each Lender.

“Designated Rating” is defined on the Pricing Schedule.

 

- 10 -



--------------------------------------------------------------------------------

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Agent and the Lenders on or prior to the Closing Date, (b) any other Person that
is a Competitor of the Borrower or any of its Subsidiaries, which Person has
been designated by the Borrower as a “Disqualified Institution” by written
notice to the Agent and the Lenders (including by posting such notice to the
Platform) not less than 5 Business Days prior to such date, and (c) any
Affiliate of any Person described in either of the immediately foregoing clauses
(a) and (b) that is reasonably identifiable solely on the basis of its name;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Agent from time to time.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“DQ List” is defined in Section 6.1.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.3(e) and 12.3(f) (subject to such consents, if any,
as may be required under Section 12.3(b)).

“Environmental Laws” means any and all Applicable Laws relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Preferred Securities” means any securities, however denominated,
(a) issued by the Borrower or any Consolidated Subsidiary of the Borrower,
(b) that are not, or the underlying securities, if any, of which are not,
subject to mandatory redemption or maturity prior to 91 days after the latest
Scheduled Maturity Date, and (c) the terms of which permit the deferral of
interest or distributions thereon to a date occurring after the 91st day after
the latest Scheduled Maturity Date.

 

- 11 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.

“ERISA Event” means (a) any Reportable Event; (b) the incurrence by the Borrower
or any member of the Controlled Group of any liability under Title IV of ERISA
with respect to the termination of any Plan; (c) the receipt by the Borrower or
any member of the Controlled Group from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (d) the Borrower or any member of the Controlled Group
incurring any liability under Title IV of ERISA with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (e) the receipt by
the Borrower or any member of the Controlled Group of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent within the meaning of Section 4245 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate) which
bears interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) which bears
interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that, if the Eurodollar Rate would be less than zero for any
determination, such rate shall be deemed zero for purposes of such
determination.

“Event of Default” is defined in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

- 12 -



--------------------------------------------------------------------------------

“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.

“Excluded Subsidiary” means any Subsidiary of the Borrower that is designated by
the Borrower as an “Excluded Subsidiary” in accordance with Section 9.17 as long
as (a) such Excluded Subsidiary has no Indebtedness that is recourse to the
Borrower or any Non-Excluded Subsidiary and (b) any Indebtedness for borrowed
money incurred by such Excluded Subsidiary is used solely to acquire, construct,
develop or operate assets and related businesses; provided that the aggregate
amount of assets owned by all Excluded Subsidiaries cannot exceed 15% of the
total consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Installation
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its applicable Lending Installation, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
applicable Lending Installation, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(g) and (d) any withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit Agreement dated as of April 6, 2018, among the Borrower, the
lenders from time to time party thereto, the LC Issuers (as defined therein)
from time to time party thereto, Citibank, N.A., a national banking association,
as “Agent,” Bank of America, N.A. and Wells Fargo Bank, National Association, as
“Co-Syndication Agents,” and Royal Bank of Canada and MUFG Bank, Ltd., as
“Co-Documentation Agents.”

“Extending Lender” is defined in Section 2.21(b).

“Extension Request” is defined in Section 2.21(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any law, regulation, or official practice adopted pursuant to any such
intergovernmental agreement.

 

- 13 -



--------------------------------------------------------------------------------

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Agent (but if such rate is less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and the
other Loan Documents).

“Finance Lease” of a Person means any lease of Property by such Person as lessee
which would be categorized as a “finance lease” in accordance with ASC 842;
provided that, for purposes of this Agreement, in no event shall any lease that
would be categorized as an “operating lease” in accordance with ASC 842 be
considered a Finance Lease for purposes of this Agreement.

“Finance Lease Obligations” of a Person means the amount of the obligations of
such Person under Finance Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP. For the avoidance
of doubt, in no event shall any obligation of a Person under any lease that
would be categorized as an “operating lease” in accordance with ASC 842 be
considered a Finance Lease Obligation for purposes of this Agreement.

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer, an assistant treasurer or the controller of the General Partner (or,
if at such time the Borrower has any such officers, of the Borrower).

“Fitch” means Fitch Ratings and any successor thereto.

“Foreign Lender” means a Lender which is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time; provided that in the event that any “Accounting Change” (as defined below)
shall occur and such change would otherwise result in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
unless and until the Borrower, the Agent and the Required Lenders mutually agree
to adjustments to the terms hereof to reflect any such Accounting Change, all
financial covenants (including such covenants contained in Section 7.9(a),

 

- 14 -



--------------------------------------------------------------------------------

standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred; provided further that,
together with any calculation or other information provided by the Borrower or
any Subsidiary pursuant to any Loan Document that uses or is calculated on the
basis of GAAP, at a time (or as of a date) when any Accounting Changes have not
been incorporated into GAAP for purposes of this Agreement, the Borrower shall
provide a written reconciliation detailing such differences and providing the
basis for such calculation or such other information, as applicable, in form and
substance reasonably acceptable to the Agent. “Accounting Changes” refers to
changes in accounting principles required or permitted by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC and shall include the adoption or implementation of
International Financial Reporting Standards or changes in lease accounting.

“General Partner” means Enable GP, LLC, a Delaware limited liability company,
and its successors.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (a) are
classified as possessing a minimum of “minimal equity content” by S&P, Basket B
equity credit by Moody’s, and 25% equity credit by Fitch and (b) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the latest Scheduled Maturity
Date.

“Impacted Loans” is defined in Section 3.2(a).

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (d) all Finance Lease Obligations, (e) all reimbursement obligations,
contingent or otherwise, outstanding under Letters of Credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (f) unless
otherwise cash collateralized, Consolidated Hedging Exposure, (g) indebtedness
of the type described in clauses (a) through (f) above secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event if
such indebtedness is not assumed or guaranteed, the amount constituting
Indebtedness under this clause shall not exceed the fair market value of the
property or asset subject to such security interest), (h) all direct guarantees
of Indebtedness referred to in clauses (a) through (f) above of another Person,
(i) all mandatory obligations to redeem or repurchase Capital Stock (other than
Hybrid Equity Securities, Mandatorily Convertible Securities and Equity
Preferred Securities) prior to one year

 

- 15 -



--------------------------------------------------------------------------------

after the latest Scheduled Maturity Date and (j) all Off Balance Sheet
Indebtedness of such Person. For the purpose of determining “Indebtedness,” (x)
any particular Indebtedness will be excluded if and to the extent that the
necessary funds for the payment, redemption or satisfaction of that Indebtedness
(including, to the extent applicable, any associated prepayment penalties, fees
or payments and such other amounts required in connection therewith) have been
irrevocably deposited with the proper depositary in trust and (y) “Indebtedness”
shall not include any obligation of a Person under any lease that would be
categorized as an “operating lease” in accordance with ASC 842.

“Indemnified Costs” is defined in Section 10.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” is defined in Section 9.7(b).

“Information” is defined in Section 5.14(a).

“Initial Financial Statements” means (a) the audited financial statements of the
Borrower as of December 31, 2017 for the fiscal year ended on such date, and
(b) the unaudited financial statements of the Borrower as of September 30, 2018
for the fiscal quarter ended on such date.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or twelve months if requested by the Borrower and
agreed to by each of the Lenders), commencing on a Business Day selected by the
Borrower pursuant to this Agreement and ending on (but excluding) the day which
corresponds numerically to such date in the calendar month that is one, two,
three or six months (or such other period as shall be agreed upon by all of the
Lenders) thereafter; provided that (a) if there is no such numerically
corresponding day in such first, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month or such other succeeding
period and (b) no Interest Period shall extend beyond the earliest Scheduled
Maturity Date. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Lenders” has the meaning assigned thereto in the introductory paragraph hereto.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

- 16 -



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.17.

“Letter of Credit” of a Person, means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or is otherwise liable for the payment of amounts which may
become due thereunder.

“LIBOR” is defined in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

“LIBOR Successor Rate” is defined in Section 3.2.

“LIBOR Successor Rate Conforming Changes” is defined in Section 3.2.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Finance Lease or other title retention agreement).

“Loan” means, with respect to a Lender, each term loan made by such Lender
pursuant to its commitment to lend set forth in Section 2.1 hereof (or any
conversion or continuation thereof).

“Loan Documents” means this Agreement, the Notes, the Agency Fee Letter and all
other documents, instruments, notes and agreements executed and delivered by the
Borrower in connection therewith or contemplated thereby which the Agent and the
Borrower designate in writing as a “Loan Document”.

“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the latest Scheduled Maturity Date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness of the Borrower and/or its Material
Subsidiaries (other than (i) Indebtedness among the Borrower and/or its
Subsidiaries and (ii) Non-Recourse Indebtedness) in an outstanding principal
amount of $100,000,000 or more in the aggregate (or the equivalent thereof in
any currency other than Dollars).

 

- 17 -



--------------------------------------------------------------------------------

“Material Subsidiary” means (a) for the purposes of determining what constitutes
an “Event of Default” under Sections 8.1(e), (f), (g), (h), (i), (k) and (l) a
Subsidiary of the Borrower (other than an Excluded Subsidiary) whose total
assets, as of any date of determination, as determined in accordance with GAAP,
represent at least 10% of the total assets of the Borrower and its Subsidiaries,
as of such date of determination, on a consolidated basis as determined in
accordance with GAAP, and (b) for all other purposes a “Material Subsidiary”
shall be a Subsidiary of the Borrower whose total assets, as determined in
accordance with GAAP, represent at least 10% of the total assets of the Borrower
and its Consolidated Subsidiaries on a consolidated basis, as determined in
accordance with GAAP for the Borrower’s most recently completed fiscal year and
identified in the certificate most recently delivered pursuant to
Section 6.1(d).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions or has been obligated to make contributions during the last six
years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in Section 2.21.

“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.

“Non-Recourse Indebtedness” means (i) Indebtedness of any Excluded Subsidiary as
to which (a) neither the Borrower nor any Non-Excluded Subsidiary provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) neither the Borrower nor any
Non-Excluded Subsidiary is directly or indirectly liable as a guarantor or
otherwise, (c) neither the Borrower nor any Non-Excluded Subsidiary is the
lender or other type of creditor, or (d) the relevant legal documents do not
provide that the lenders or other type of creditors with respect thereto will
have any recourse to the stock or assets of the Borrower or any Non-Excluded
Subsidiary and (ii) a Permitted Receivables Financing.

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, advances, debts, liabilities and obligations
owing by the Borrower to the Agent, any Lender, any affiliate of the Agent or
any Lender or any Indemnitee under the provisions of Section 9.7 or any other
provisions of the Loan Documents, in each case of any kind or nature, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or

 

- 18 -



--------------------------------------------------------------------------------

contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all principal, interest (including interest accruing
after the filing of any bankruptcy or similar petition), charges, indemnities,
fees, expenses, attorneys’ fees and disbursements, and any other sum chargeable
to the Borrower or any of its Subsidiaries under this Agreement or any other
Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, or (c) any obligation arising with respect
to any other transaction which is the functional equivalent of borrowing but
which (i) does not constitute a liability on the balance sheet of such Person or
(ii) is categorized as an “operating lease” in accordance with ASC 842.

“OGE” means OGE Energy Corp., an Oklahoma corporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(d).

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of November 14, 2017, as modified
from time to time.

“Payment Date” means the last Business Day of each March, June, September and
December and each Scheduled Maturity Date.

 

- 19 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Receivables Financing” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations under
which are non-recourse to the Borrower and its Non-Excluded Subsidiaries (other
than through recourse for breaches of representations and warranties made by the
Borrower or any of the Non-Excluded Subsidiaries and such indemnities and/or
credit recourse as are consistent with a true sale or absolute transfer
characterization under current legal and accounting standards (it being assumed
that such standards are met by delivery of a legal opinion to such effect)), in
connection with which the Borrower or any Affiliate of the Borrower may sell,
convey or otherwise transfer, or grant a Lien on, accounts, payments,
receivables, accounts receivable, rights to future credits, reimbursements,
lease payments or other payments or residuals or similar rights to payment and
in each case any related assets (collectively, “Receivables Facility Assets”) to
a Person that is not the Borrower or a Non-Excluded Subsidiary (including a
Receivables Entity); provided that the aggregate principal or similar amount of
all Permitted Receivables Financings shall not exceed at any one time
outstanding 5% of Consolidated Tangible Assets.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Platform” is defined in Section 6.1.

“Pricing Schedule” means the Schedule setting forth the Applicable Margin which
is attached hereto and identified as such.

“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.

“Pro Rata Share” means, with respect to a Lender, (a) at any time during the
Availability Period, a fraction, the numerator of which is such Lender’s
Commitment at such time and the denominator of which is the Aggregate Commitment
at such time (in each case, as adjusted from time to time in accordance with the
provisions of this Agreement), or (b) at any time after the Availability Period,
a fraction, the numerator of which is such Lender’s Outstanding Credit Exposure
at such time and the denominator of which is the Aggregate Outstanding Credit
Exposure at such time and, in each case, shall be carried out to the ninth
decimal place.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.1.

“Purchaser” is defined in Section 12.3(a).

 

- 20 -



--------------------------------------------------------------------------------

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Consolidated Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Consolidated Subsidiaries prior to the acquisition
or construction of such project) exceeds $15,000,000.

“Qualified Project EBITDA Adjustments” means, with respect to each Qualified
Project:

(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be determined by the Borrower and approved by the Agent
(such approval not to be unreasonably withheld or delayed) as the projected
Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for the first 12-month period following
the scheduled Commercial Operation Date of such Qualified Project (such amount
to be determined based on customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, oil and gas reserve and production estimates, commodity price
assumptions and other reasonable factors deemed appropriate by the Agent), which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Consolidated Subsidiaries for the fiscal quarter in which
construction of such Qualified Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Qualified Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv)
longer than 270 days but not more than 365 days, 75% and (v) longer than 365
days, 100%; and

(b)    thereafter, actual Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for each full
fiscal quarter after the Commercial Operation Date, plus the amount approved by
the Agent pursuant to clause (a) above as the projected Consolidated EBITDA of
Borrower and its Consolidated Subsidiaries attributable to such Qualified
Project for the fiscal quarters constituting the balance of the four full fiscal
quarter period following such Commercial Operation Date; provided that in the
event the actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project for any full fiscal quarter
after the Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by the Agent pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent (such approval not to be unreasonably withheld or
delayed), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Consolidated Subsidiaries for such fiscal
quarters.

 

- 21 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(A)    no such additions shall be allowed with respect to any Qualified Project
unless:

(1)    not later than 30 days prior to the delivery of any certificate required
by the terms and provisions of Section 6.1(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 7.9, the Borrower shall have delivered to the Agent
(i) written pro forma projections of Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project and (ii) a
certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, oil and gas reserve and production estimates, commodity price
assumptions) was prepared in good faith based upon assumptions that were
reasonable at the time they were made; and

(2)    prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent; and

(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Consolidated Subsidiaries for such period (which total
actual Consolidated EBITDA shall be determined without including any Qualified
Project EBITDA Adjustments).

“Rating Agency” is defined on the Pricing Schedule.

“Recipient” means (a) the Agent and/or (b) any Lender, as applicable.

“Receivables Entity” means any Excluded Subsidiary formed or utilized for the
special purpose of (a) effecting a Permitted Receivables Financing and
(b) engaging in activities reasonably related or incidental thereto.

“Receivables Facility Assets” is defined in the definition of “Permitted
Receivables Financing”.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock (as defined therein) applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

 

- 22 -



--------------------------------------------------------------------------------

“Reimbursed Party” is defined in Section 9.7(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents,
managers, administrators, trustees, and advisors of such Person and of such
Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event; provided that
a failure to meet the minimum funding standard of Section 412 or 430 of the Code
and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means, subject to Section 9.1(b), (a) as of any date of
determination during the Availability Period, Lenders having more than 50% of
the sum of (i) the unused portion of the Aggregate Commitments and (ii) the
Aggregate Outstanding Credit Exposure, or (b) as of any date of determination
after the Availability Period, Lenders having in the aggregate greater than
fifty percent (50%) of the Aggregate Outstanding Credit Exposure.

“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any such Person, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (d) the payment by such
Person of any management, advisory or consulting fee to any other Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of such Person; provided that this clause (d) shall not include the
payment, in the ordinary course, of any brokers, finders or similar fees as
determined appropriate by their respective governing bodies in their reasonable
discretion.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
thereof which is a nationally recognized statistical rating organization.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly owned or controlled by, or (c) an individual
that acts on behalf of, a country or territory that is the subject or target of,
Sanctions, including without limitation, a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or Person.

 

- 23 -



--------------------------------------------------------------------------------

“Sanctioned Person” means any Person (a) named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or on any other Sanctions-related list maintained by
an applicable Governmental Authority or (b) otherwise the subject or target of
Sanctions.

“Sanctions” means any sanctions imposed, administered or enforced from time to
time by (i) the United States of America, OFAC or the U.S. Department of State,
or (ii) to the extent such sanctions do not contradict applicable legislation of
the United States of America, any other applicable Governmental Authority,
including, without limitation, those administered by, Her Majesty’s Treasury,
the United Nations, the European Union, or, in each case, any agency or
subdivision of any of the forgoing, and shall include, in each case, any
regulations, rules, and executive orders issued in connection therewith.

“Scheduled Maturity Date” means, for any Lender, January 29, 2022, as such date
may be extended for such Lender pursuant to Section 2.21.

“Scheduled Unavailability Date” is defined in Section 3.2(c).

“Securities Act” means the Securities Act of 1933, as amended and in effect from
time to time.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Specified Acquisition” means any acquisition (a) pursuant to which the Borrower
or any of its Consolidated Subsidiaries (other than an Excluded Subsidiary)
acquires (i) more than 50% of the Capital Stock in any other Person or
(ii) other Property or assets (other than acquisitions of Capital Stock of a
Person, capital expenditures and acquisitions of inventory or supplies in the
ordinary course of business) of, or of an operating division or business unit
of, any other Person, in any case, for an aggregate purchase price, which, when
combined with the aggregate purchase price for all other such acquisitions in
any rolling 12-month period, is equal to or greater than $25,000,000, and
(b) which is designated by the Borrower (by written notice to the Agent) as a
“Specified Acquisition”.

“Specified Change” is defined in the term “Change in Law”.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Consolidated

 

- 24 -



--------------------------------------------------------------------------------

Subsidiaries as at the end of the four fiscal quarter period ending with the
fiscal quarter immediately prior to the fiscal quarter in which such
determination is made (or if financial statements have not been delivered
hereunder for that fiscal quarter which ends such four fiscal quarter period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).

“Swap Agreement” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Trade Date” is defined in Section 12.3(a).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the negotiation, execution and
consummation of the Existing Credit Agreement and the “Loan Documents” related
thereto (and as defined in the Existing Credit Agreement).

“Transactions” means the effectiveness of this Agreement.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“UK Bribery Act” means the United Kingdom Bribery Act 2010.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.

 

- 25 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (i) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

Section 1.3.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.4.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all amendments, restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.5.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time.

 

- 26 -



--------------------------------------------------------------------------------

Section 1.6.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s Applicable Law): (a) if any
asset, Property, right, obligation, or liability of any Person becomes the
asset, Property, right, obligation, or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

ARTICLE II.

THE CREDITS

Section 2.1.    Commitment. Subject to the satisfaction of the conditions
precedent set forth in Section 4.1 and Section 4.2, as applicable, each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make term Loans to the Borrower on any Business Day during the Availability
Period, each in an amount not to exceed the lesser of such Lender’s Pro Rata
Share of the Available Draw Amount or its Commitment on such date; provided that
(a) the Borrower may not request more than four (4) Advances under this
Agreement and (b) the sum of the aggregate principal amount of all Loans by the
Lenders outstanding on any date shall not exceed the Aggregate Commitments
(before giving effect to any mandatory reductions to the Aggregate Commitments
pursuant to Section 2.5(c)). Amounts prepaid or repaid in respect of such Loans
may not be reborrowed. The commitment of each Lender to lend hereunder shall
expire on the earlier of (i) the expiration of the Availability Period and
(ii) the Scheduled Maturity Date applicable to it.

Section 2.2.    Repayment; Termination. Any outstanding Loans and other
outstanding Obligations (other than contingent indemnification obligations)
shall be repaid in full by the Borrower on the Scheduled Maturity Date.
Notwithstanding the termination of this Agreement on the latest Scheduled
Maturity Date, until all of the Obligations (other than contingent
indemnification obligations) shall have been fully paid and satisfied, all of
the rights and remedies under this Agreement and the other Loan Documents shall
survive. In addition, the Borrower shall make all payments as, when and to the
extent required under Section 2.21 to each Lender that does not consent to the
extension of its Scheduled Maturity Date.

Section 2.3.    Ratable Loans. Each Advance hereunder shall consist of Loans
made from the several Lenders in accordance with their Pro Rata Share.

Section 2.4.    Types of Advances. The Advances may be Base Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.

Section 2.5.    Ticking Fee; Reduction of Commitments.

(a)    Ticking Fee. The Borrower agrees to pay to the Agent for the account of
each Lender (subject, with respect to any Defaulting Lender, to the limitations
set forth in Section 2.24(a)(iii)) a ticking fee (the “Ticking Fee”) accruing
from and including April 29, 2019

 

- 27 -



--------------------------------------------------------------------------------

until and including the date upon which all of the Commitments have expired or
been terminated or the Available Draw Amount is zero, at a per annum rate equal
to 0.125% on the actual daily amount of such Lender’s Pro Rata Share of the
Available Draw Amount during the period for which payment is made. The Ticking
Fees shall be due and payable in arrears on the date upon which all of the
Commitments have expired or been terminated or the Available Draw Amount is
zero, and will not be refundable under any circumstances.

(b)    Voluntary Reduction of Commitments. The Borrower may without premium or
penalty permanently reduce the Aggregate Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, upon at least three (3) Business Days’
(or such shorter period as may be agreed to by the Agent in its sole discretion)
written notice to the Agent, which notice shall specify the amount of any such
reduction.

(c)    Mandatory Termination of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero upon the expiration of the
Availability Period. If, upon the expiration of the Availability Period, no
Loans have been made hereunder, this Agreement and the other Loan Documents
shall be terminated and shall be of no further force and effect, except for
those provisions herein and therein which, by their express terms, survive such
termination.

Section 2.6.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Base Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $500,000 if in excess thereof); provided, that
any Base Rate Advance may be in the amount (even if less than the minimum
amounts designated above) of the unused Aggregate Commitment.

Section 2.7.    Optional Prepayments. The Borrower may from time to time prepay,
without penalty or premium, all outstanding Base Rate Advances, or any portion
thereof in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof (or, in any increment in the case of a repayment at
any one time of the entire principal amount the outstanding Loans or the then
outstanding Base Rate Advances hereunder), on any Business Day upon notice to
the Agent by no later than 11:00 a.m. on the date of such prepayment (or such
shorter period as may be agreed to by the Agent in its sole discretion). The
Borrower may from time to time prepay, subject to the payment of any amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or any portion thereof in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof (or, in any
increment in the case of a repayment at any one time of the entire principal
amount the outstanding Loans or the then outstanding Eurodollar Advances
hereunder), upon at least two (2) Business Days’ prior notice to the Agent (or
such shorter period as may be agreed by the Agent in its sole discretion). Any
repaid principal of any Loan may not be reborrowed. Each prepayment of the Loans
under this Section 2.7 shall be applied as specified by the Borrower; and each
such prepayment shall be paid to the Lenders (subject to Section 2.24(a)(ii)) in
accordance with their respective Pro Rata Shares.

 

- 28 -



--------------------------------------------------------------------------------

Section 2.8.    Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Agent irrevocable notice (a “Borrowing Notice”) (i)
in the form attached hereto as Exhibit F or such other form as may be approved
by the Agent, in each case, appropriately completed and signed by an Authorized
Officer of the Borrower or (ii) in accordance with Section 2.14, which, when
confirmed in writing, shall be in substantially the form attached hereto as
Exhibit F or such other form as may be approved by the Agent, in each case,
appropriately completed and signed by an Authorized Officer of the Borrower, not
later than 11:00 a.m. on the Borrowing Date of each Base Rate Advance and by
11:00 a.m. three (3) Business Days before the Borrowing Date for each Eurodollar
Advance to be made on such Borrowing Date (or, in the case of any Eurodollar
Advance to be made on the Closing Date, by 11:00 a.m. two (2) Business Days
before the Closing Date), in each case, specifying:

(a)    the Borrowing Date, which shall be a Business Day, of such Advance;

(b)    the aggregate amount of such Advance;

(c)    the Type of Advance selected; and

(d)    in the case of a Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 1:00 p.m. on each Borrowing Date, each Lender (subject to the
satisfaction of the applicable conditions precedent set forth in Article IV)
shall make available its Loan in funds immediately available to the Agent at its
address specified pursuant to Section 9.20. The Agent will promptly make the
funds so received from the Lenders available to the Borrower at the Agent’s
aforesaid address. If the Borrower requests a Eurodollar Advance but fails to
specify an Interest Period therefor, such Eurodollar Advance will be deemed to
have an Interest Period of one month.

Section 2.9.    Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurodollar Advance is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) (i) in the form attached hereto as
Exhibit E or such other form as may be approved by the Agent, in each case,
appropriately completed and signed by an Authorized Officer of the Borrower or
(ii) in accordance with Section 2.14, which, when confirmed in writing, shall be
in substantially the form attached hereto as Exhibit E or such other form as may
be approved by the Agent, in each case, appropriately completed and signed by an
Authorized Officer of the Borrower, of each

 

- 29 -



--------------------------------------------------------------------------------

conversion of a Base Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. on the third Business Day prior to
the date of the requested conversion or continuation, specifying:

(a)    the requested date, which shall be a Business Day, of such conversion or
continuation;

(b)    the aggregate amount and Type of the Advance which is to be converted or
continued; and

(c)    the duration of the Interest Period applicable thereto.

If the Borrower requests a conversion to, or continuation of a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month. After giving
effect to all Advances, all conversions of Advances from one Type to the other,
and all continuations of Advances as the same Type, there shall at no time be
more than ten Interest Periods in effect.

Section 2.10.    Interest Rate; Changes in Interest Rate. Each Base Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it is paid or is converted into a Eurodollar Advance
pursuant to Section 2.9, at a rate per annum equal to the Base Rate for such day
plus the Applicable Margin. Changes in the rate of interest on that portion of
any Advance maintained as a Base Rate Advance will take effect simultaneously
with each change in the Alternate Base Rate or Eurodollar Rate, respectively.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurodollar Rate for such Interest Period, as determined by the Agent, plus the
Applicable Margin. No Interest Period may end after the earliest Scheduled
Maturity Date. The Borrower shall select Interest Periods so that it is not
necessary to repay any portion of a Eurodollar Advance prior to the last day of
the applicable Interest Period in order to make a mandatory prepayment required
pursuant to the last sentence of Section 2.2.

Section 2.11.    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, upon the
occurrence and during the continuance of an Event of Default, the Required
Lenders may, at their option, by notice to the Borrower, declare that no Advance
may be made as, converted into or continued as a Eurodollar Advance. If all or a
portion of (a) the principal amount of any Loan, (b) any interest payable
thereon, or (c) any fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall, after giving effect to any applicable grace period therefor, bear
interest, payable from time to time on demand, at a rate per annum equal to the
Default Rate, in each case from the date such overdue amount was first due until
such amount is paid in full.

Section 2.12.    Method of Payment. All payments of the Obligations hereunder
shall be made free and clear of, and without condition or deduction for, any
defense, recoupment, setoff

 

- 30 -



--------------------------------------------------------------------------------

or counterclaim, in immediately available funds to the Agent at the Agent’s
address specified pursuant to Section 9.20, or at any other Lending Installation
of the Agent specified in writing by the Agent to the Borrower, by noon on the
date when due and shall be applied ratably (except as otherwise specifically
required hereunder) by the Agent among the Lenders. Each payment delivered to
the Agent for the account of any Lender shall be delivered promptly by the Agent
to such Lender in the same type of funds that the Agent received at such
Lender’s address specified pursuant to Section 9.20 or at any Lending
Installation specified in a notice received by the Agent from such Lender.

Section 2.13.    Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period (in
the case of a Eurodollar Advance) with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.

(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d)    Any Lender may request that its Loans be evidenced by a promissory note,
in substantially the form of Exhibit B (a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein, except to the extent
that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.

Section 2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices (confirmed
promptly in writing) made by any Person or Persons the Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice, signed by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.

 

- 31 -



--------------------------------------------------------------------------------

Section 2.15.    Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Base Rate Advance shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the Closing Date, on
any date on which the Base Rate Advance is prepaid, whether due to acceleration
or otherwise, and at maturity. Interest accrued on each Eurodollar Advance shall
be payable on the last day of its applicable Interest Period, on any date on
which the Eurodollar Advance is prepaid, whether by acceleration or otherwise,
and at maturity. Interest accrued on each Eurodollar Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Base Rate Advances
shall be calculated for actual days elapsed on the basis of a 365, or when
appropriate 366, day year. All other computations of interest and all other fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon at the place
of payment. If any payment of principal of or interest on an Advance, any fee,
or any other amounts payable to the Agent or any Lender hereunder shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest and fees in connection with such
payment.

Section 2.16.    Notification of Advances, Interest Rates, Prepayments, and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice and prepayment notice received
by it hereunder. The Agent will notify the Borrower and each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give the Borrower and each Lender prompt notice
of each change in the Alternate Base Rate.

Section 2.17.    Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and the Borrower in accordance
with Section 9.20, designate replacement or additional Lending Installations
through which Loans will be made by it will be issued by it and for whose
account Loan payments are to be made.

Section 2.18.    Non-Receipt of Funds by the Agent. Unless the Borrower notifies
the Agent prior to the time which it is scheduled to make payment to the Agent
of any payment due to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
the Borrower has not in fact made such payment to the Agent, the recipient of
such payment shall, on demand by the Agent, repay to the Agent the amount so
made available in immediately available funds together with interest thereon in
respect of each day from and including the date such amount is distributed to it
to, but excluding, the date the Agent recovers such amount, at a rate per annum
equal to the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.

 

- 32 -



--------------------------------------------------------------------------------

Section 2.19.    Replacement of Lender. If (w) any Lender requests compensation
under Section 3.1, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further claims for such
indemnity, compensation or payment, (x) any Lender is a Defaulting Lender or a
Non-Consenting Lender, (y) any Lender’s obligation to make or to convert or
continue outstanding Loans or Advances as Eurodollar Loans or Eurodollar
Advances has been suspended pursuant to Section 3.2, and, in each such case,
such Lender has declined or is unable to promptly designate a different Lending
Installation in accordance with Section 3.7 which would eliminate any further
suspension or (z) in addition to the rights of the Borrower under Section 2.21,
any Lender is a Non-Extending Lender and the Required Lenders have approved the
related Extension Request, then, in each case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate (provided that the failure by any such Lender that
is a Defaulting Lender to execute an Assignment and Assumption Agreement shall
not render such assignment invalid), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.3), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or 3.5) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a)    the Borrower shall have received (i) the prior written consent of the
Agent with respect to any assignee that is not already a Lender or an affiliate
of a Lender hereunder, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) the consent of such assignee to the assignment,
(iii) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the consent of the applicable assignee to the applicable
amendment, waiver or consent and (iv) in the case of an assignment resulting
from a Lender becoming a Non-Extending Lender, the consent of the applicable
assignee to the applicable Extension Request;

(b)    the Agent shall have received the assignment fee specified in
Section 12.3(c) unless (i) the assignor is a Defaulting Lender, (ii) waived by
the Agent or (iii) the assignee is another Lender;

(c)    such Lender shall have received payment of an amount equal to its funded
and outstanding principal balance of its Outstanding Credit Exposure, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Documents (including (other than with respect to any
Defaulting Lender) any amounts under Section 3.4) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(d)    in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such

 

- 33 -



--------------------------------------------------------------------------------

assignment will result in a reduction in such compensation or payments
thereafter or (ii) a suspension under Section 3.2, such assignment shall be made
to a Lender or Eligible Assignee which is not subject to such a suspension; and

(e)    such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

Section 2.20.    [Reserved].

Section 2.21.    Extension of Scheduled Maturity Date.

(a)    Request of Extension. No later than thirty (30) days prior to the latest
Scheduled Maturity Date, the Borrower shall have the option to request (such
request, an “Extension Request”) an extension of the latest Scheduled Maturity
Date then in effect for an additional one-year period; provided that no more
than two (2) of such one-year extensions shall be permitted hereunder. Any
election by a Lender to extend the Scheduled Maturity Date in respect of its
Loans and its Commitment (if during the Availability Period) will be at such
Lender’s sole discretion and such Lender’s failure to respond to an Extension
Request within fifteen (15) Business Days from the date of delivery of such
Extension Request shall be deemed to be a refusal by such Lender to so extend
its Scheduled Maturity Date.

(b)    Extension; Conditions Precedent. Subject to the Agent’s receipt of
written consents to such Extension Request from the Required Lenders (each such
consenting Lender, an “Extending Lender”), the Scheduled Maturity Date shall be
extended for an additional one-year period for each Extending Lender; provided
that (i) each non-consenting Lender (together with its successors and assigns,
each a “Non-Extending Lender”) shall be required only to maintain its Loans and,
subject to the Availability Period, its Commitment up to the previously
effective Scheduled Maturity Date (without giving effect to such Extension
Request), (ii) the Loans, Advances, and Commitment (if during the Availability
Period) of each Extending Lender (including the Loans, Advances, and Commitment
of each Additional Lender (as defined below)) shall be on the same terms and
conditions as the Loans, Advances, and Commitment of each other Extending Lender
and Additional Lender, (iii) on the date of any extension of the Scheduled
Maturity Date under this Section 2.21, the conditions set forth in Section 4.3
shall be satisfied and (iv) the Borrower shall deliver to the Agent a
certificate dated as of the date of any extension, signed by an Authorized
Officer certifying that (A) the conditions set forth in Section 4.3 shall be
satisfied and (B) attaching certified copies of resolutions of the board of
directors or other equivalent governing body of the General Partner approving
such extension; provided, further, that with respect to any previously
Non-Extending Lender who is an Extending Lender with respect to a current
Extension Request, by giving its consent, such Extending Lender shall also be
deemed to have approved each prior request for extension of its Scheduled
Maturity Date as to which it was a Non-Extending Lender.

(c)    Payments to Non-Extending Lenders; Reduction of Outstanding Credit
Exposure. All Obligations and other amounts payable hereunder to each
Non-Extending Lender

 

- 34 -



--------------------------------------------------------------------------------

shall become due and payable by the Borrower on such Non-Extending Lender’s
effective Scheduled Maturity Date (for the avoidance of doubt, without giving
effect to such Extension Request) or the earlier replacement of such
Non-Extending Lender pursuant to Section 2.19 or Section 2.21(d). The Aggregate
Outstanding Credit Exposure and Aggregate Commitments (if during the
Availability Period) shall be reduced by the total Outstanding Credit Exposures
and Commitments (if during the Availability Period) of all Non-Extending Lenders
expiring on each such Non-Extending Lender’s effective Scheduled Maturity Date
(for the avoidance of doubt, without giving effect to such Extension Request) to
the extent repaid by the Borrower unless and until one or more lenders
(including other Lenders) shall have agreed to assume such (or such portion of
such) Non-Extending Lender’s Outstanding Credit Exposure or assume a, or
increase its, Commitment hereunder with the extended Scheduled Maturity Date (in
which case such portion of such Outstanding Credit Exposure or the Aggregate
Commitment, as applicable, shall be reinstated pursuant to this Section). Each
Non-Extending Lender shall be required to maintain its original Outstanding
Credit Exposure and Commitment until its Scheduled Maturity Date (for the
avoidance of doubt, without giving effect to such Extension Request) that such
Non-Extending Lender had previously agreed upon (unless and to the extent such
Lender (and such Lender’s Outstanding Credit Exposure) is replaced prior thereto
pursuant to Section 2.19 or Section 2.21(d)).

(d)    Replacement of Lender. The Borrower shall have the right at any time to
replace each Non-Extending Lender (i) with one or more financial institutions
(each, an “Additional Lender”) (A) that are existing Lenders (and, if any such
Additional Lender is already a Lender, its Outstanding Credit Exposure and
Commitment (if during the Availability Period) shall be in addition to such
Lender’s Outstanding Credit Exposure and Commitment hereunder on such date) or
(B) that are not existing Lenders; provided that any financial institution that
is not an existing Lender (x) must be an Eligible Assignee and (y) must become a
Lender for all purposes under this Agreement pursuant to an Assignment and
Assumption Agreement, and (ii) on a non-pro rata basis with any such financial
institution that is willing to grant the Extension Request, including at a lower
Outstanding Credit Exposure and Commitment (if during the Availability Period)
than such Non-Extending Lenders’ respective Outstanding Credit Exposure and
Commitment; provided that nothing herein shall limit such Non-Extending Lender’s
right to receive payment of all outstanding Obligations owing to it in
accordance with Section 2.19.

Section 2.22.    [Reserved].

Section 2.23.    [Reserved].

Section 2.24.    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1(b).

 

- 35 -



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.1 will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Agent in a segregated account until (subject to
Section 2.24(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so requested by the Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations to the Borrower under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Aggregate
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.5
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees) and the Borrower shall not be required to pay any fee that otherwise
would not have been required to have been paid to that Defaulting Lender.

(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders and take such other actions as the Agent may determine to be necessary
to cause the Loans to be held pro rata by the Lenders in accordance with the
Aggregate

 

- 36 -



--------------------------------------------------------------------------------

Commitments (without giving effect to any interim assignments pursuant to
Section 12.3 hereof since such date), whereupon such Lender will cease to be a
Defaulting Lender (and the Pro Rata Shares of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.25.    Obligations of Lenders.

(a)    Funding by Lenders; Presumption by the Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed time of any borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the terms hereof and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount in immediately
available funds. In such event, if a Lender has not in fact made its share of
the applicable borrowing available to the Agent, then the applicable Lender and
the Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the daily average Federal
Funds Effective Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Agent in connection with
the foregoing and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loans. If the Borrower and such Lender shall
pay such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
Advance to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and to make
payments pursuant to Section 10.10 hereunder are, in each case, several and are
not joint or joint and several. The failure of any Lender to make available its
Pro Rata Share of any Advance requested by the Borrower during the Availability
Period or to make payments pursuant to Section 10.10 shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Pro Rata Share of
such Advance available on a Borrowing Date during the Availability Period or to
make payments pursuant to Section 10.10, but no Lender shall be responsible for
the failure of any other Lender to make its Pro Rata Share of such Advance
available on a Borrowing Date during the Availability Period or to make payments
pursuant to Section 10.10 on any date required hereunder.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE III.

YIELD PROTECTION; TAXES

Section 3.1.    Yield Protection.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to the
Agent or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Recipient
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Recipient, the Borrower shall promptly pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered; provided that the
Borrower shall not be required to pay any such amounts to any Recipient under
and pursuant to this Section which are owing as a result of any Specified Change
if and to the extent such Recipient is not at such time generally assessing such
costs in a similar manner to other similarly situated borrowers with similar
credit facilities.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Installation of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered; provided that the Borrower shall not be required to
pay any such amounts to any Lender under and pursuant to this Section which are
owing as a result of any Specified Change if and to the extent such Lender is
not at such time generally assessing such costs in a similar manner to other
similarly situated borrowers with similar credit facilities.

 

- 38 -



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 3.1(a) or (b), including in
reasonable detail a description of the basis for such claim for compensation and
a calculation of such amount or amounts, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 days after receipt
thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than ninety (90) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.2.    Changed Circumstances Affecting Eurodollar Rate Availability.

(a)    If in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof, (i) the Agent determines that (A) Dollar deposits
are not being offered to banks in the interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan or
in connection with an existing or proposed Base Rate Loan and (y) the
circumstances described in Section 3.2(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Eurodollar Loan, the
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended, (to the extent of the affected Eurodollar Loans or Interest Periods),
and (y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 3.2(a), until the Agent upon
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for an Advance of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for an Advance of Base Rate Loans in the
amount specified therein.

(b)    Notwithstanding the foregoing, if the Agent has made the determination
described in clause (i) of Section 3.2(a), the Agent, in consultation with the
Borrower, may

 

- 39 -



--------------------------------------------------------------------------------

establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Agent revokes the notice delivered with respect to the Impacted
Loans under clause (i) of the first sentence of Section 3.2(a), (ii) the Agent
or the Required Lenders notify the Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender determines that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the Agent and
the Borrower written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.2, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders do not
accept such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent.

 

- 40 -



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, (to the extent of the affected Eurodollar Loans or
Interest Periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for an Advance of, conversion to or continuation
of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for an Advance of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement and the other Loan Documents.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Agent in consultation with the Borrower,
to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement).

Section 3.3.    Laws Affecting Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Installations) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Installations) to honor its obligations
hereunder to make or maintain any Eurodollar Advance, such Lender shall promptly
give notice thereof to the Agent and the Agent shall promptly give notice to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Advances, and the right of the
Borrower to convert any Advance or continue any Advance as a Eurodollar Advance
shall be suspended and thereafter the Borrower may select only Base Rate Loans,
(ii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Advance to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period and (iii) the Alternate Base Rate shall be
calculated without giving effect to clause (c) of such definition.

Section 3.4.    Funding Indemnification. If (i) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of

 

- 41 -



--------------------------------------------------------------------------------

acceleration, prepayment or otherwise, including pursuant to Section 9.19, (ii)
a Eurodollar Advance is not made, continued or converted on the date specified
by the Borrower in a Borrowing Notice or a Conversion/Continuation Notice for
any reason other than default by the Lenders, (iii) a Eurodollar Advance is not
prepaid on the date specified by the Borrower pursuant to Section 2.7 for any
reason, or (iv) a Eurodollar Loan is assigned on a date which is not the last
day of the applicable Interest Period as a result of a request by the Borrower
pursuant to Section 2.19, then, except (a) as otherwise provided in this
Agreement or (b) if arising in connection with a Lender becoming a Defaulting
Lender or the replacement of such Lender pursuant to Section 2.19, for any such
amounts that would be owing to such Lender, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Advance but excluding the Applicable Margin expected to be
received by such Lender during the remainder of such Interest Period.

Section 3.5.    Taxes.

(a)    [Reserved].

(b)    Payments Free of Taxes. Any and all payments to a Recipient by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Tax been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to indemnify a Recipient pursuant to this Section 3.5(d)
for any Indemnified Taxes unless such Recipient makes written demand on the
Borrower for indemnification for such Indemnified Taxes no later than one
hundred twenty (120) days after the earlier of (i) the date on which the
relevant Governmental Authority makes written demand upon such Recipient for
payment of

 

- 42 -



--------------------------------------------------------------------------------

such Indemnified Taxes, and (ii) the date on which such Recipient has made
payment of such Indemnified Taxes. A certificate satisfying the requirements of
Section 3.6 as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this Section 3.5(e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

- 43 -



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W 8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such Tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or C-3, IRS Form W-9, and/or other

 

- 44 -



--------------------------------------------------------------------------------

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)    On or before the date on which Bank of America, N.A. (and any successor
or replacement Agent) becomes the Agent hereunder, it shall deliver to the
Borrower two properly completed and executed copies of IRS Form W-9 and if an
IRS Form W-9 previously delivered by it expires or becomes obsolete or
inaccurate in any respect, it shall, upon reasonable request by the Borrower,
update such IRS Form W-9 or promptly notify the Borrower in writing of its legal
inability to do so.

Each of the Lenders agrees that if any form or certification it previously
delivered pursuant to Section 3.5(g) expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Agent in writing of its legal inability to do so.

 

- 45 -



--------------------------------------------------------------------------------

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.5(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.5(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the making of the Loans hereunder, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(j)    Applicable Law. For purposes of this Section 3.5, the term “Applicable
Law” includes FATCA.

Section 3.6.    Lender Statements; Survival of Indemnity. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall (unless the
subject of a good faith dispute by the Borrower) be payable within fifteen
(15) days after demand and receipt by the Borrower of such written statement.
The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall
survive payment of the Obligations and termination of this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

Section 3.7.    Alternative Lending Installation. If any Lender requests
compensation under Section 3.1, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or is unable to
fund or maintain Eurodollar Advances or Eurodollar Loans, as applicable, as a
result of the circumstances described in Section 3.3, then such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.5 or
remedy the circumstances described in Section 3.3, as the case may be, in the
future, and (ii) would not in the reasonable judgment of such Lender subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. A Lender shall not be required to make any such
designation or assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances requiring such designation or assignment
cease to apply. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment, if and to the extent such Lender is at such time generally assessing
such costs and expenses in a similar manner to other similarly situated
borrowers with similar credit facilities.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.1.    Initial Credit Extension. The effectiveness of this Agreement
and the obligation of the Lenders to make the initial Credit Extension hereunder
shall be subject to the satisfaction of the following conditions precedent:

(a)    Document Deliverables. The Agent’s (or its counsel’s) receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):

(i)    A counterpart of this Agreement duly executed by the Borrower, the Agent
and the Lenders;

(ii)    Notes duly executed by the Borrower payable to each Lender requesting a
Note pursuant to Section 2.13;

(iii)    A certificate of the secretary, assistant secretary, or any Authorized
Officer of the General Partner certifying (A) the names and true signatures of
the officers of the General Partner authorized to sign each Loan Document to
which the Borrower is a party and the notices and other documents to be
delivered by the Borrower pursuant to any such Loan Document, (B) the limited
partnership agreement and charter of the Borrower, together with all amendments,
as in effect on the date of such certification, and (C) resolutions of the board
of directors or other equivalent governing body of the General Partner approving
and authorizing the execution, delivery and performance by the Borrower of each
Loan Document to which it is a party and authorizing the borrowings and other
transactions contemplated hereunder, in form and substance reasonably
satisfactory to the Agent;

 

- 47 -



--------------------------------------------------------------------------------

(iv)    A Certificate of the Secretary of State of the State of Delaware as to
the existence and good standing of the Borrower in the State of Delaware;

(v)    A certificate of the Borrower in form and substance reasonably
satisfactory to the Agent certifying that (A) the representations and warranties
contained in Article V are true and correct in all material respects (other than
those representations and warranties that are subject to a materiality qualifier
in the text thereof, which shall be true and correct in all respects) on and as
of the Closing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty is true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) on and as of
such earlier date and (B) no Default or Event of Default has occurred and is
continuing;

(vi)    Legal opinions with respect to customary matters from the Borrower’s
counsel, in form and substance reasonably satisfactory to the Agent and
addressed to the Agent and the Lenders;

(vii)    The Initial Financial Statements;

(viii)    No later than five days prior to the Closing Date (or such later date
as the Agent shall reasonably agree), all documentation and other information
required by regulatory authorities with respect to the Borrower under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Act, that has been reasonably requested by the Agent or
any Lender a reasonable period in advance of the date that is five days prior to
the Closing Date;

(ix)    No later than five days prior to the Closing Date (or such later date as
the Agent shall reasonably agree), if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, then the Borrower shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower; and

(x)    The Agent shall have received a Borrowing Notice duly executed and
delivered by the Borrower as required by Section 2.8, together with (A) a
designation of the account or accounts to which the proceeds of the Credit
Extension made on the Closing Date are to be disbursed and (B) in the case of a
Eurodollar Advance to be made on the Closing Date, a funding indemnity letter
with respect to breakage costs incurred if such Advance is not made on such
proposed Borrowing Date.

(b)    Representations and Warranties. On the Closing Date, each of the
representations and warranties made by the Borrower in Article V shall be true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the Closing Date
(except to the extent such representations and warranties expressly speak to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date).

 

- 48 -



--------------------------------------------------------------------------------

(c)    No Default. On the Closing Date, no Default or Event of Default shall
have occurred and be continuing.

(d)    Material Adverse Effect. Since December 31, 2017, there shall not have
occurred and be continuing any material adverse effect on the business,
condition (financial or otherwise), or operations of the Borrower, its
Subsidiaries or their assets and businesses, when taken as a whole, other than
as disclosed (i) in the Closing Date SEC Reports, (ii) on Schedule 5.7, or
(iii) in the confidential information memorandum and/or lenders’ presentation
provided to the Lenders in connection with this Agreement.

(e)    Approvals. All material governmental and third party approvals necessary
in connection with the Transactions and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained or waived (if applicable)
and be in full force and effect, and all applicable waiting periods and appeal
periods shall have expired.

(f)    Fees and Reimbursable Expenses. The Borrower shall have paid all fees
required to be paid on or before the Closing Date, including the fees set forth
in the Agency Fee Letter to be paid on or before the Closing Date, and all
reasonable out-of-pocket expenses required to be paid on or before the Closing
Date for which invoices have been presented at least one Business Day prior to
the Closing Date.

Section 4.2.    Each Credit Extension. The Lenders shall not be required to make
any Credit Extension (including the initial Credit Extension hereunder but
excluding, for purposes of this Section 4.2, any conversion or continuation of
any Loan or Advance), unless:

(a)    The Agent shall have received a Borrowing Notice as required by
Section 2.8.

(b)    There exists no Default or Event of Default at the time of and
immediately after giving effect to such Credit Extension.

(c)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of such Borrowing
Date, both immediately before and after giving effect to such Credit Extension,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) on and as of
such earlier date.

Each Borrowing Notice with respect to each such Credit Extension (other than any
conversion or continuation of any Loan or Advance) shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(b) and 4.2(c) have been satisfied.

 

- 49 -



--------------------------------------------------------------------------------

Section 4.3.    Each Extension of the Scheduled Maturity Date. No extension of
the Scheduled Maturity Date pursuant to Section 2.21 shall become effective
until the date on which each of the following conditions, and the other
conditions listed in Section 2.21 are satisfied:

(a)    There exists no Event of Default at the time of and immediately after
giving effect to such extension of the Scheduled Maturity Date.

(b)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the date of such
extension of the Scheduled Maturity Date, both immediately before and after
giving effect to such extension of the Scheduled Maturity Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

Section 4.4.    Lender Approval of Conditions Precedent. Without limiting the
generality of the provisions of the last paragraph of Section 10.3, for purposes
of determining compliance with the conditions specified in Section 4.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders, on the Closing Date and on
any other date on which the representations and warranties hereunder are
required to be remade (including, without limitation, on each Borrowing Date),
that:

Section 5.1.    Existence and Standing. Each of the Borrower and its Material
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction where
the conduct of its business would require such qualification, except where the
failure to be in good standing or have such authority could not reasonably be
expected to have a Material Adverse Effect.

Section 5.2.    Authorization and Validity; Enforceability. The Borrower has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party (as in effect on the date that this representation is made
or deemed made) and to perform its obligations thereunder. This Agreement and
each other Loan Document to which the Borrower

 

- 50 -



--------------------------------------------------------------------------------

is a party have been duly executed and delivered on behalf of the Borrower. The
execution and delivery by the Borrower of the Loan Documents to which it is a
party (as in effect on the date that this representation is made or deemed made)
and the performance of its obligations thereunder have been duly authorized by
proper limited partnership or other applicable actions, and the Loan Documents
to which it is party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought at
equity or in law).

Section 5.3.    No Conflict. Neither the execution and delivery by the Borrower
of the Loan Documents to which it is a party, nor the performance by the
Borrower of its obligations thereunder will (a) violate the Borrower’s or any
Material Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be,
(b) violate any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Borrower or any of its Material Subsidiaries or
(c) contravene the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement, except, only in the case of this clause
(c), for any such violations, contraventions or defaults which, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 5.4.    Government Consents. No material order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Material Subsidiaries, is
required to be obtained by the Borrower or any of its Material Subsidiaries in
connection with the execution and delivery by the Borrower of the Loan
Documents, the borrowings by the Borrower under this Agreement, the payment and
performance by the Borrower of the Obligations hereunder or thereunder or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except those relating to performance as would ordinarily be made or
done in the ordinary course of business after the Closing Date.

Section 5.5.    Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance with all Applicable Laws relating to it or any of its
respective Properties except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

Section 5.6.    Financial Statements.

(a)    The Initial Financial Statements delivered to the Agent on or prior to
the Closing Date were prepared in accordance with GAAP as in effect on the date
of such Initial Financial Statements and fairly present in all material respects
the financial conditions and operations of the Borrower and its Subsidiaries
subject to such Initial Financial Statements at the date of the respective
Initial Financial Statements and the results of operations for the Borrower and
its Subsidiaries at such respective date.

 

- 51 -



--------------------------------------------------------------------------------

(b)    The annual consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 4.1(a)(vii) or, in the case of any
representation and warranty made or remade after the Closing Date, most recently
delivered pursuant to Section 6.1, were prepared in accordance with GAAP and
fairly present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the year then ended.

Section 5.7.    Material Adverse Change. On and as of the Closing Date, since
December 31, 2017, except as disclosed (a) in the Closing Date SEC Reports,
(b) on Schedule 5.7, or (c) in the confidential information memorandum and/or
lenders’ presentation provided to the Lenders in connection with this Agreement,
there has been no Material Adverse Effect.

Section 5.8.    OFAC.

(a)    None of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower (i) is the subject or target of any Sanctions, (ii) is, or will
become, or is owned or controlled by, a Sanctioned Person or Sanctioned Entity,
(iii) is located, organized or resident in a country or territory that is, or
whose government is, the subject or target of any Sanctions, or (iv) engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Sanctioned Person or Sanctioned Entity in violation of
any Sanctions.

(b)    No part of the proceeds of any Loan will be used, or have been used,
(i) directly or indirectly to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity in violation of any Sanction, or (ii) directly, or to the Borrower’s or
any of its Subsidiaries’ knowledge, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any applicable Anti-Corruption Laws.

(c)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with any laws or regulations of the United States, the United
Nations, the United Kingdom, the European Union or any other Governmental
Authority related to Sanctions, money laundering or terrorist financing,
including, without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et
seq.; the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section
1956; Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103;
and any similar laws or regulations currently in force or hereafter enacted.

(d)    The Borrower and each of its Subsidiaries have conducted their business
in compliance in all material respects with all Anti-Corruption Laws applicable
to any party hereto.

 

- 52 -



--------------------------------------------------------------------------------

Section 5.9.    Litigation. On and as of the Closing Date, except as disclosed
(a) in the Closing Date SEC Reports or (b) on Schedule 5.9, there is no
litigation, arbitration or governmental investigation, proceeding or inquiry
pending or, to the knowledge of any Authorized Officer or the general counsel of
the General Partner (or, if at such time the Borrower has a general counsel, of
the Borrower), threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of the initial
Credit Extension.

Section 5.10.    Subsidiaries. Schedule 5.10 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
which Subsidiaries are Material Subsidiaries (and indicating that, as of such
date, there are no Excluded Subsidiaries) and setting forth each Subsidiary’s
jurisdiction of organization and the percentage of its Capital Stock or other
ownership interests owned by the Borrower or other Subsidiaries.

Section 5.11.    Margin Stock. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation U or
Regulation X.

Section 5.12.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 5.13.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

Section 5.14.    Accuracy of Information.

(a)    None of the documents or written information (excluding estimates,
financial projections and forecasts) furnished to the Lenders by or on behalf of
the Borrower in connection with or pursuant to this Agreement or the other Loan
Documents (collectively, the “Information”), contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any untrue statement of a material
fact or omitted to state, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact (other than industry-wide risks normally associated
with the types of businesses conducted by the Borrower and its Subsidiaries)
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, when taken as a whole.
The information included in any Beneficial Ownership Certification provided to
any Lender in connection with this Agreement is true and correct in all respects
as of the date delivered.

(b)    The estimates, financial projections and forecasts furnished to the
Lenders by or on behalf of the Borrower with respect to the transactions
contemplated under this Agreement were prepared in good faith and on the basis
of information and assumptions that the

 

- 53 -



--------------------------------------------------------------------------------

Borrower believed to be reasonable as of the date such information was prepared
(it being recognized by the Lenders that such estimates, financial projections
and forecasts as they relate to future events are not to be viewed as fact and
that actual results during the period or periods covered by such estimates,
financial projections and forecasts may differ from the projected results set
forth therein by a material amount). Except as expressly otherwise provided
herein, the Borrower shall have no duty or obligation to update any such
estimates, projections or forecasts.

Section 5.15.    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all United States federal and all other Tax returns that are
required to be filed by it and has paid or caused to be paid all Taxes shown to
be due and payable by it on said returns or on any assessments made against it
or any of its Property and all other Taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority and payable by it (other
than, with respect to any of the foregoing, any such Taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries), except, in each case, where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.16.    No Violation. The Borrower is not in violation of any order,
writ, injunction or decree of any court or any order, regulation or demand of
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.17.    EEA Financial Institution. Neither the Borrower nor any
Subsidiary of the Borrower is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 6.1.    Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Agent:

(a)    Within ninety (90) days after the end of each of its fiscal years,
financial statements prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, statements of income and statements of cash flows, setting forth in
comparative form figures for the preceding fiscal year, accompanied by an audit
report, consistent with the requirements of the Securities and Exchange
Commission, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders (it being understood that, notwithstanding anything to the contrary
contained herein, the requirements of this Section 6.1(a) may be satisfied by
delivering the Borrower’s Annual Report on Form 10-K with respect to such fiscal
year as, and to the extent, filed with the Securities and Exchange Commission).

 

- 54 -



--------------------------------------------------------------------------------

(b)    Within forty-five (45) days after the end of the first three quarterly
periods of each of its fiscal years, financial statements prepared in accordance
with GAAP (other than with regard to the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments to same) on a
consolidated basis for itself and its Subsidiaries, including (x) consolidated
unaudited balance sheets as at the end of each such period, setting forth in
comparative form figures as at the end of the preceding fiscal year, and
(y) consolidated unaudited statements of income and a statement of cash flows
for the period from the beginning of such fiscal year to the end of such
quarter, in each case in this clause (y), setting forth in comparative form
figures for the corresponding period of the preceding fiscal year, and
accompanied by a certificate of a Financial Officer to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of their respective dates and have been prepared in accordance with GAAP
(other than with regard to the absence of footnotes and subject to changes
resulting from audit and normal year-end audit adjustments to same) (it being
understood that, notwithstanding anything to the contrary contained herein, the
requirements of this Section 6.1(b) may be satisfied by delivering the
Borrower’s Quarterly Report on Form 10-Q with respect to such fiscal periods as,
and to the extent, filed with the Securities and Exchange Commission).

(c)    Together with the financial statements required under Sections 6.1(a) and
6.1(b), (i) a compliance certificate in substantially the form of Exhibit D
signed by a Financial Officer (A) showing the calculations necessary to
determine compliance with Section 7.9 and (B) stating that no Default or Event
of Default exists, or if any Default or Event of Default exists as of the date
of such compliance certificate, stating the nature and status thereof, and
(ii) such other financial information as may be reasonably requested by the
Agent reasonably in advance of the delivery of such financial statements,
including consolidating financial statements, as is necessary to account for
Non-Recourse Indebtedness and Excluded EBITDA for purposes of determining the
Consolidated Leverage Ratio.

(d)    If necessary because of any changes thereto, together with the financial
statements required under Sections 6.1(a), a certificate signed by a Financial
Officer certifying an updated Schedule 5.10 with respect to its Subsidiaries,
Material Subsidiaries and Excluded Subsidiaries, if applicable.

(e)    If requested by the Agent, within 305 days after the end of each fiscal
year of the Borrower, a copy of the actuarial report showing the Unfunded
Liabilities of each Single Employer Plan as of the valuation date occurring in
such fiscal year, certified by an actuary enrolled under ERISA.

(f)    As soon as possible and in any event within ten (10) days after an
Authorized Officer knows that any ERISA Event has occurred that could reasonably
be expected to have a Material Adverse Effect, a statement, signed by an
Authorized Officer, describing said ERISA Event and the action which the
Borrower or applicable member of the Controlled Group proposes to take with
respect thereto.

 

- 55 -



--------------------------------------------------------------------------------

(g)    From time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request, including support for any pro
forma calculations hereunder.

(h)    Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.

(i)    Promptly upon obtaining knowledge thereof, notice of any downgrade in any
of the Borrower’s Designated Ratings.

(j)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the Act and the Beneficial Ownership Regulation), as from
time to time reasonably requested by the Agent or any Lender.

(k)    Prompt written notice of any change in the information provided in any
Beneficial Ownership Certification delivered to a Lender that would result in a
change to the list of beneficial owners identified in such Beneficial Ownership
Certification.

Information required to be delivered pursuant to these Sections 6.1(a), 6.1(b)
and 6.1(h) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Securities and Exchange Commission website on the Internet at sec.gov or at
another website identified in such notice and accessible by the Lenders without
charge; provided that (i) such notice may be included in a certificate delivered
pursuant to Section 6.1(c) and such notice or certificate shall also be deemed
to have been delivered upon being posted to such website and (ii) the Borrower
shall deliver paper copies of the information referred to in Sections 6.1(a),
6.1(b) and 6.1(h) to any Lender which requests such delivery.

The Borrower hereby acknowledges that (a) the Agent and/or Merrill Lynch may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have

 

- 56 -



--------------------------------------------------------------------------------

authorized the Agent, Merrill Lynch and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Agent and Merrill Lynch shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.” The Agent shall have the right, and the
Borrower hereby expressly authorizes the Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

Section 6.2.    Use of Proceeds. The Borrower will use the proceeds of the Loans
for general corporate purposes of the Borrower and its Subsidiaries, including
repayment or refinancing of indebtedness outstanding from time to time,
acquisitions, investments and capital expenditures. The Borrower (A) will not
request any Advance, and the Borrower shall not use, and shall procure that its
Subsidiaries and, to its knowledge, its or their respective directors, officers,
employees and agents shall not use, directly or indirectly, the proceeds of any
Advance in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or in any other manner in
violation of any applicable Anti-Corruption Laws, and (B) will not request any
Advance, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, directly or indirectly, the proceeds of any Advance for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or Sanctioned Entity in violation of any Sanctions or
in any other manner in violation of any Sanctions applicable to any party
hereto.

Section 6.3.    Notice of Default. Within five (5) days after any Authorized
Officer with responsibility relating thereto obtains knowledge of any Default or
Event of Default, the Borrower will deliver to the Agent a certificate of an
Authorized Officer setting forth the details thereof and, if such Default or
Event of Default is then continuing, the action which the Borrower is taking or
proposes to take with respect thereto.

Section 6.4.    Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect, its corporate or other legal
existence and its rights, privileges and franchises material to the normal
conduct of its businesses; provided that nothing in this Section 6.4 shall
prohibit (a) any transaction permitted pursuant to Section 7.1, or (b) the
termination of any right, privilege or franchise of the Borrower or any Material
Subsidiary or of the corporate or other legal existence of any Material
Subsidiary or the change in form of organization of the Borrower or any Material
Subsidiary which could not reasonably be expected to result in a Material
Adverse Effect.

 

- 57 -



--------------------------------------------------------------------------------

Section 6.5.    Taxes. The Borrower will, and will cause each Material
Subsidiary to, file all United States federal Tax returns and all other Tax
returns which are required to be filed by it, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will, and will cause each Material Subsidiary to, pay when
due all Taxes, assessments and governmental charges and levies upon it or its
Property that are payable by it, except (a) where the failure to pay could not
reasonably be expected to result in a Material Adverse Effect or (b) those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are maintained in accordance with GAAP.

Section 6.6.    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance on its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such risks as are
consistent with reasonably prudent industry practice, and the Borrower will
furnish to the Agent upon request full information as to the insurance carried.

Section 6.7.    Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, statutes, rules, regulations,
orders, writs, judgments, injunctions, restrictions, decrees or awards of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property to which it may be subject, including all
Environmental Laws, ERISA and all Applicable Laws involving transactions with,
investments in or payments to Sanctioned Persons or Sanctioned Entities, except
(i) where failure to so comply could not reasonably be expected to result in a
Material Adverse Effect or (ii) the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.

Section 6.8.    Maintenance of Properties. Subject to Section 7.1, the Borrower
will, and will cause each Material Subsidiary to, keep and maintain all of its
Property that is necessary and material to the operation of the business of the
Borrower and its Subsidiaries, taken as whole, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

Section 6.9.    Inspection; Keeping of Books and Records.

(a)    The Borrower will, and will cause each Material Subsidiary to, at the
Borrower’s expense, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the Borrower or the applicable Material
Subsidiary may reasonably require), to examine and make copies of the books of
accounts and other financial records of the Borrower and each Material
Subsidiary (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into for the purpose of evading
the requirements of this Section), and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, their respective officers upon reasonable notice and at such
reasonable times and intervals as the Agent or any Lender may designate;
provided that the Borrower shall only be responsible for the expenses of one
such visit, examination and/or inspection (in the aggregate among the Agent and
the Lenders) in any twelve month period, unless such visit, examination and/or
inspection is conducted during the continuance of an Event of Default.

 

- 58 -



--------------------------------------------------------------------------------

(b)    The Borrower shall keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP.

Section 6.10.    Excluded Subsidiaries. The Borrower shall take such action as
is necessary (including, at the Borrower’s option, subject to Section 9.17,
designating a Subsidiary that was previously an Excluded Subsidiary as a
Non-Excluded Subsidiary and/or transferring assets from an Excluded Subsidiary
to a Non-Excluded Subsidiary) to ensure that the aggregate assets owned by all
Excluded Subsidiaries do not exceed, at any one time, 15% of consolidated assets
of the Borrower and its Consolidated Subsidiaries, as determined by the most
recent balance sheet delivered by the Borrower pursuant to Section 6.1.

ARTICLE VII.

NEGATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 7.1.    Fundamental Changes. The Borrower will not, and will not permit
any of its Material Subsidiaries (other than any Excluded Subsidiary) to
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that as
long as no Default or Event of Default exists and is continuing or would be
caused thereby: (i) a Person (including a Subsidiary of the Borrower) may be
merged or consolidated with or into the Borrower so long as (A) the Borrower
shall be the continuing or surviving entity and (B) the Borrower remains liable
for its obligations under this Agreement and all the rights and remedies
hereunder remain in full force and effect, (ii) in addition to clause (i) above,
a Material Subsidiary may (A) merge or consolidate with or into another
Subsidiary of the Borrower or (B) merge or consolidate with or into any other
Person (other than the Borrower, which shall be governed by clause (i) of this
Section) so long as either (x) such Material Subsidiary shall be the surviving
entity of such merger or consolidation or (y) upon such merger or consolidation,
such other Person would become a Material Subsidiary of the Borrower after
giving effect to such merger or consolidation (it being understood that,
notwithstanding anything to the contrary contained herein, for purposes of this
clause (y) only, a Material Subsidiary shall mean, as at any time of
determination, a Subsidiary whose total assets, as determined in accordance with
GAAP, represent at least 10% of the total assets of the Borrower and its
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP, at
such time), (iii) any Subsidiary may dissolve in connection with any transaction
not otherwise prohibited by Section 7.2, and (iv) the Borrower or any Subsidiary
may otherwise take such action to the extent permitted by Section 7.2(b).

 

- 59 -



--------------------------------------------------------------------------------

Section 7.2.    Asset Sales.

(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
all or substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis.

(b)    Notwithstanding the foregoing Section 7.2(a), nothing in this Section 7.2
shall be deemed to prohibit the Borrower or any Subsidiary from conveying,
selling, leasing, transferring, or otherwise disposing of any assets to any
other Subsidiary or to the Borrower.

Section 7.3.    Indebtedness. The Borrower will not permit its Subsidiaries
(other than Excluded Subsidiaries) to create, assume, incur or suffer to exist
any Indebtedness, except for the following:

(a)    Indebtedness existing on the Closing Date and listed on Schedule 7.3 and
renewals, extensions and refinancings of such Indebtedness.

(b)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary.

(c)    Unsecured Indebtedness of a Person that becomes a Subsidiary (including
by way of acquisition, merger or consolidation) after the Closing Date; provided
that such Indebtedness was not incurred in contemplation of such Person becoming
a Subsidiary, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.

(d)    Guarantees of Indebtedness of any Subsidiary permitted hereunder by any
other Subsidiary.

(e)    Indebtedness of any Subsidiary (or any Person that will become a
Subsidiary (including by way of acquisition, merger or consolidation) after the
Closing Date, provided that such Indebtedness is not incurred in contemplation
of such entity becoming a Subsidiary) secured by a Lien permitted pursuant to
Section 7.4(a) or 7.4(b), together with extensions, renewals and replacements of
any such Indebtedness in a principal amount not in excess of that outstanding as
of the date of such extension, renewal or replacement.

(f)    Indebtedness in respect of Swap Agreements or credit support in respect
thereof entered into in accordance with the hedging risk management policies of
the Borrower approved from time to time by the board of directors of the General
Partner.

(g)    Indebtedness in respect of a Permitted Receivables Financing.

(h)    Guarantees by any Subsidiary of Indebtedness of the Borrower to the
extent such Subsidiary has guaranteed the Indebtedness of the Borrower under
this Agreement on terms and conditions satisfactory to the Agent.

(i)    Non-Recourse Indebtedness of Excluded Subsidiaries.

 

- 60 -



--------------------------------------------------------------------------------

(j)    Indebtedness in an aggregate amount not to exceed at any one time
outstanding 15% of Consolidated Tangible Assets.

Section 7.4.    Liens. The Borrower will not, nor will it permit any Material
Subsidiary (other than an Excluded Subsidiary) to, create, incur, or suffer to
exist any Lien in, of or on the Property of the Borrower or any of its Material
Subsidiaries (other than Excluded Subsidiaries), except:

(a)    Any Lien securing Indebtedness, including a Finance Lease, incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
repairing, constructing or improving fixed or capital assets; provided that
(i) such Lien shall be created substantially simultaneously with or within 12
months after the acquisition thereof or the completion of the repair,
construction or improvement thereof, (ii) such Lien shall not apply to any other
property or assets of the Borrower or of its Material Subsidiaries (other than
repairs, renewals, replacements, additions, accessions, improvements and
betterments thereto) and (iii) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, improving, altering or repairing such fixed
or capital assets, as the case may be.

(b)    Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Subsidiary, or otherwise
becomes a Subsidiary; provided that (i) such Lien existed at the time such
Person became a Subsidiary and was not created in anticipation thereof, and
(ii) such Lien does not encumber any other property or assets of the Borrower or
any of its Subsidiary (other than additions thereto, proceeds thereof and
property in replacement or substitution thereof).

(c)    Any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary; provided that (i) such Lien existed at the time of
such acquisition and was not created in anticipation thereof, and (ii) such Lien
does not encumber any other property or assets (other than additions thereto,
proceeds thereof and property in replacement or substitution thereof).

(d)    Any Lien arising out of the refinancing, extension, renewal or refunding
of any debt secured by any Lien permitted by Section 7.4(a), 7.4(b), 7.4(c),
7.4(m), 7.4(n), 7.4(q) or 7.4(r); provided that no such Lien shall encumber any
additional assets (other than additions thereto and property in replacement or
substitution thereof) or secure debt with a larger principal amount (other than
in respect of accrued interest, fees and transaction costs) than the debt being
refinanced, extended, renewed or refunded.

(e)    Liens for taxes, assessments or governmental charges or levies on its
Property (i) not yet due or delinquent (after giving effect to any applicable
grace period) or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP.

(f)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, interest owner’s of oil and gas production and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with GAAP.

 

- 61 -



--------------------------------------------------------------------------------

(g)    (i) Liens arising out of pledges or deposits, surety bonds or performance
bonds, in each case relating to or under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or (ii) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature or arising as a result of progress payments under government
contracts, in each case incurred in the ordinary course of business.

(h)    Easements (including reciprocal easement agreements and utility
agreements), reservations, rights-of-way, covenants, consents, encroachments,
variations, charges, restrictions, survey exceptions and other similar
encumbrances as to real property of the Borrower and its Subsidiaries, which do
not materially interfere with the conduct of the business of the Borrower or
such Subsidiary conducted at the property subject thereto.

(i)    Liens arising by reason of any judgment, decree or order of any court or
other governmental authority which do not result in an Event of Default.

(j)    Liens on deposits required by any Person with whom the Borrower or any of
its Subsidiaries enters into Swap Agreements or any credit support therefor, in
each case, entered into in accordance with the hedging risk management policies
of the Borrower approved from time to time by the board of directors of the
General Partner.

(k)    Liens, including Liens imposed by Environmental Laws, that (i) do not
secure Indebtedness, (ii) do not in the aggregate materially detract from the
value of its assets (other than to the extent of such Lien) or materially impair
the use thereof in the operation of its business and (iii) in the case of all
such Liens other than those imposed by Environmental Laws, are incurred in the
ordinary course of business.

(l)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

(m)    Liens created or assumed by the Borrower or a Subsidiary on any contract
for the permitted sale of any product or service or any proceeds therefrom
(including accounts and other receivables).

(n)    Liens created by the Borrower or a Subsidiary on advance payment
obligations by such Person to secure indebtedness incurred to finance advances
for oil, gas, hydrocarbon and other mineral exploration and development.

(o)    Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate or under which the Borrower or any Subsidiary
has a right-of-way, easement, franchise or other servitude or of which the
Borrower or any Subsidiary is the lessee of the whole thereof or any interest
therein for the purpose of locating pipe lines, substations, measuring stations,
tanks, pumping or delivery equipment or similar equipment.

 

- 62 -



--------------------------------------------------------------------------------

(p)    Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution and Liens of a collecting
bank arising in the ordinary course of business under Section 4-210 of the
Uniform Commercial Code in effect in the relevant jurisdiction.

(q)    Liens granted to the “Agent” under (and as defined in) and pursuant to
the Existing Credit Agreement for the benefit of the “Lenders” (as defined in
the Existing Credit Agreement) and the “LC Issuers” (as defined in the Existing
Credit Agreement) in the “Cash Collateral Account” (as defined in the Existing
Credit Agreement).

(r)    Liens existing on the Closing Date and listed on Schedule 7.4.

(s)    Liens on the Capital Stock or assets of any Receivables Entity, or Liens
on Receivables Facility Assets sold, contributed, financed or otherwise conveyed
or pledged in connection with a Permitted Receivables Financing.

(t)    Liens securing Indebtedness of a Subsidiary to the Borrower or to a
Non-Excluded Subsidiary.

(u)    Leases and subleases of real property owned or leased by the Borrower or
any Subsidiary and not materially interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.

(v)    Cash collateral and other Liens securing obligations incurred in the
ordinary course of its energy marketing business (other than any obligations in
respect of Swap Agreements or similar transactions, in each case that are not
entered for the purpose of mitigating risks associated with liabilities
(including interest rate liabilities), commitments, investments, assets or
property held or reasonably anticipated).

(w)    Liens not described in or otherwise permitted by Sections 7.4(a) through
7.4(v), inclusive, securing indebtedness in an aggregate amount not to exceed at
any one time outstanding 15% of Consolidated Net Tangible Assets.

Section 7.5.    Affiliate Transactions. The Borrower will not, and will not
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate (other than transactions between
(i) the Borrower and any Non-Excluded Subsidiary, (ii) any Non-Excluded
Subsidiary and another Non-Excluded Subsidiary or (iii) any Excluded Subsidiary
and another Excluded Subsidiary) except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (all terms of a particular
transaction taken as a whole) than the Borrower or such Subsidiary could obtain
in a comparable arm’s length transaction; provided, that this Section shall not
prohibit (a) any Restricted Payment, (b) the provision by the Borrower or any
such Material Subsidiary of credit support to its Subsidiaries in the form of a
performance guaranty or similar undertaking (but excluding any guaranty of,
joint and several obligations for, or assumption of, Indebtedness or payment
obligations), (c) the provision of letters of credit, guaranties, sureties and
similar forms of credit support in respect of performance obligations of an
Affiliate (but excluding any such support for Indebtedness or payment
obligations) on terms

 

- 63 -



--------------------------------------------------------------------------------

and conditions that the Borrower or such Material Subsidiary, as applicable,
believes in good faith to be fair and reasonable to the Borrower or such
Material Subsidiary as applicable, provided, however, that to the extent the
amount of the obligations of such Affiliate supported thereby exceeds
$10,000,000, the provision of such letter of credit, guaranty, surety or similar
form of credit support shall be approved by the board of directors or similar
governing body of the General Partner and determined by such board of directors
or similar governing body to be fair and reasonable to the Borrower or such
Material Subsidiary, as applicable, (d) customary arrangements among Affiliates
relating to the administrative or management services authorized by the
Borrower’s or such Subsidiary’s organizational documents or board of directors
or other governing body (or committee thereof), (e) equity investments by the
Borrower and its Subsidiaries made after the Closing Date in any such Affiliates
in an amount not to exceed $250,000,000, in the aggregate, at any one time
(after giving effect to all returns of capital), (f) any transaction subject to
the jurisdiction, approval, consent or oversight of any regulatory body or
compliance with any applicable regulation, rule or guideline of any such
regulatory body, (g) the transfer of Receivables Facility Assets to a
Receivables Entity in connection with any Permitted Receivables Financing,
(h) the transactions set forth on Schedule 7.5, (i) any transaction approved by
the conflicts committee of the board of directors of the General Partner, and
(j) any transaction determined by the disinterested directors of the board of
directors of the General Partner to be fair and reasonable to the Borrower or
such Subsidiary.

Section 7.6.    Nature of Business. The Borrower and its Material Subsidiaries
shall not engage in any business other than such business that is substantially
the same as conducted by the Borrower and its Material Subsidiaries as of the
Closing Date and other businesses, operations or activities in the energy
industry reasonably related or incidental thereto, including, without
limitation, the gathering, compression, treatment, processing, blending,
transportation, storage, isomerization, fractionation, distillation, marketing,
purchase, sale, hedging, and trading of (i) hydrocarbons, (ii) their associated
production water and enhanced recovery materials (such as carbon dioxide), or
(iii) their respective constituents and other products (including but not
limited to methane, natural gas liquids (such as Y-grade, ethane, propane,
normal butane, isobutane, and natural gasoline), condensate, and refined
products and distillates (including, without limitation, gasoline, refined
product blendstocks, olefins, naptha, aviation fuels, diesel, heating oil,
kerosene, jet fuels, fuel oil, residual fuel oil, heavy oil, bunker fuel, cokes,
and asphalts)).

Section 7.7.    Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual arrangement that explicitly prohibits or restricts the
ability of any Material Subsidiary to make any payment of any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Capital Stock of such Material Subsidiary, now or hereafter
outstanding; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Material Subsidiary to
make such payments or provisions that require that a certain amount of capital
be maintained, or prohibit the return of capital to shareholders above certain
dollar limits; provided further, that the foregoing shall not apply to
(i) prohibitions and restrictions imposed by law or by this Agreement,
(ii) prohibitions and restrictions contained in, or existing by reason of, any
agreement or instrument (A) existing on the Closing Date, (B) relating to any
Indebtedness of, or otherwise to, any Person at the time such Person first
becomes a Material

 

- 64 -



--------------------------------------------------------------------------------

Subsidiary, so long as such prohibition or restriction was not created in
contemplation of such Person becoming a Material Subsidiary, and (C) effecting a
renewal, extension, refinancing, refund or replacement (or successive
extensions, renewals, refinancings, refunds or replacements) of Indebtedness or
other obligations issued or outstanding under an agreement or instrument
referred to in clauses (ii)(A) and (ii)(B) above, so long as the prohibitions or
restrictions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the prohibitions and restrictions contained in the original agreement or
instrument, as determined in good faith by an Authorized Officer, (iii) any
prohibitions or restrictions with respect to a Material Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iv) restrictions contained in joint venture agreements, partnership
agreements and other similar agreements with respect to a joint ownership
arrangement restricting the disposition or distribution of assets or property
of, or the activities of, such joint venture, partnership or other joint
ownership entity, or any of such entity’s subsidiaries, if such restrictions are
not applicable to the property or assets of any other entity and (v) any
prohibitions or restrictions on any Receivables Entity pursuant to a Permitted
Receivables Financing.

Section 7.8.    Limitation on Amending Certain Documents. The Borrower will not
modify or amend the Partnership Agreement in a manner that is materially adverse
to the Lenders.

Section 7.9.    Consolidated Leverage Ratio.

(a)    The Borrower will not permit, as of the last day of each fiscal quarter,
the Consolidated Leverage Ratio as of such date to be (a) on any date of
determination other than during an Acquisition Period, greater than 5.00:1.00
and (b) on any date of determination during an Acquisition Period, greater than
5.50:1.00.

(b)    For purposes of calculating compliance with the financial covenant set
forth in Section 7.9(a), Consolidated EBITDA may include, at Borrower’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.

ARTICLE VIII.

EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

Section 8.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a)    Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be incorrect or untrue in any material respect
(other than a representation and warranty that is subject to a materiality
qualifier in the text thereof, which shall be incorrect or untrue in any
respect) when made or deemed made.

 

- 65 -



--------------------------------------------------------------------------------

(b)    Nonpayment of (i) principal of any Loan when due, (ii) interest upon any
Loan or of any fee under any of the Loan Documents, in either case, within five
(5) Business Days after the same becomes due or (iii) any other obligation or
liability under this Agreement or any other Loan Document within ten
(10) Business Days after the Borrower’s receipt of notice from the Agent of such
nonpayment.

(c)    (i) The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3 (provided that such Event of Default shall be deemed
automatically cured or waived upon the delivery of such notice or the cure or
waiver of the related Default or Event of Default, as applicable), 6.4 (with
respect to the Borrower’s or any Material Subsidiary’s existence), or Article
VII or (ii) the breach by the Borrower of any of the terms or provisions of
Section 6.1(a), 6.1(b), 6.1(c), or 6.1(i) which is not remedied within five
(5) Business Days after written notice thereof is given by the Agent or a Lender
to the Borrower.

(d)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VIII) of any of the terms
or provisions of this Agreement or any Note which is not remedied within thirty
(30) days after written notice thereof is given by the Agent or a Lender to the
Borrower.

(e)    (i) Failure of the Borrower or any Material Subsidiary to pay when due
(after any applicable grace period) any Material Indebtedness; (ii) the Borrower
or any Material Subsidiary shall default (after the expiration of any applicable
grace period) in the observance or performance of any covenant or agreement
relating to any Material Indebtedness and as a result thereof such Material
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; provided that the foregoing shall not apply to any mandatory
prepayment or optional redemption of any Indebtedness which would be required to
be repaid in connection with the consummation of a transaction by the Borrower
or any such Subsidiary not prohibited pursuant to this Agreement; or (iii) the
Borrower or any of its Material Subsidiaries shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.

(f)    The Borrower or any of its Material Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, (v) take any formal corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 8.1(f), or (vi) fail to contest within the applicable time
period any appointment or proceeding described in Section 8.1(g).

(g)    Without the application, approval or consent of the Borrower or any of
its Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its

 

- 66 -



--------------------------------------------------------------------------------

Property, or a proceeding described in Section 8.1(f) shall be instituted
against the Borrower or any of its Material Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of ninety (90) consecutive days.

(h)    A judgment or other court order for the payment of money in excess of
$100,000,000 (net of any amounts paid or covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.

(i)    The Unfunded Liabilities of all Single Employer Plans could in the
aggregate reasonably be expected to result in a Material Adverse Effect or any
ERISA Event under clauses (a), (b) and (c) of the definition thereof shall occur
in connection with any Plan that could reasonably be expected to have a Material
Adverse Effect.

(j)    Any Change of Control shall occur.

(k)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $100,000,000.

(l)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such termination the aggregate annual contributions of the Borrower and the
other members of the Controlled Group (taken as a whole) to all Multiemployer
Plans which are being terminated have been or will be increased, in the
aggregate, over the amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which termination occurs by an amount exceeding $100,000,000.

(m)    Any material portion of this Agreement or any Note shall fail to remain
in full force or effect or any action shall be taken by the Borrower to assert
the invalidity or unenforceability of any such Loan Document.

Section 8.2.    Acceleration/Remedies.

(a)    Automatic Acceleration of Maturity. If any Event of Default described in
Section 8.1(f) or (g) occurs with respect to the Borrower:

(i)    the obligations of the Lenders to make Loans hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and

 

- 67 -



--------------------------------------------------------------------------------

(ii)    the Agent shall at the request of, or may with the consent of, the
Required Lenders proceed to enforce its rights and remedies under any Loan
Document for the ratable benefit of the Lenders.

(b)    Optional Acceleration of Maturity. If any Event of Default occurs (other
than an Event of Default described in Section 8.1(f) or (g)), the Agent, upon
the request of the Required Lenders, shall, or with the consent of the Required
Lenders, may:

(i)    terminate or suspend the obligations of the Lenders to make Loans
hereunder or declare the Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives; and

(ii)    proceed to enforce its rights and remedies under any Loan Document for
the ratable benefit of the Lenders.

(c)    Rescission of Acceleration. If, after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 8.1(f) or (g) with respect to the Borrower) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

(d)    Application of Payments. In the event that the Obligations have been
accelerated pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:

FIRST, to the payment of all reasonable costs and out-of-pocket expenses
(including reasonable attorneys’ fees) of the Agent and the Lenders in
connection with enforcing the rights of the Lenders under the Loan Documents,
pro rata as set forth below;

SECOND, to the payment of any fees owed to the Agent or any Lender, pro rata as
set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

FIFTH, to all other Obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

- 68 -



--------------------------------------------------------------------------------

SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) subject to Section 2.24(a)(ii), each of the
Lenders shall receive an amount equal to its Pro Rata Share of amounts available
to be applied.

Section 8.3.    Preservation of Rights; Enforcement. The enumeration of the
rights and remedies of the Agent and the Lenders set forth in this Agreement is
not intended to be exhaustive and the exercise by the Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. No
course of dealing between the Borrower, the Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default. No waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.1, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations (other than contingent indemnification
obligations) have been paid in full.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents or (b) any
Lender from exercising setoff rights in accordance with Section 11.1 (subject to
the terms of Section 11.2); and provided, further, that if at any time there is
no Person acting as Agent hereunder and under the other Loan Documents, then the
Required Lenders shall have the rights otherwise ascribed to the Agent pursuant
to Section 8.2.

 

- 69 -



--------------------------------------------------------------------------------

ARTICLE IX.

GENERAL PROVISIONS

Section 9.1.    Amendments.

(a)    Amendments. Subject to the provisions of this Section 9.1, neither this
Agreement nor any other Loan Document (other than the Agency Fee Letter), nor
any provision hereof or thereof, may be waived, amended, supplemented or
modified except pursuant to an instrument or instruments in writing entered into
by the Borrower and the Required Lenders (and acknowledged by the Agent) (or the
Agent with the consent in writing of the Required Lenders); provided that no
such waiver, amendment or modification shall:

(i)    without the consent of all of the Lenders affected thereby:

(A)    extend the final maturity of any Loan (other than as set forth in
Section 2.21), postpone any regularly scheduled payment of principal or any
Loan, or forgive all or any portion of the principal amount thereof, or reduce
the rate or extend the time of payment of any interest or fee payable hereunder
(other than a waiver or rescission of the application of the Default Rate
pursuant to Section 2.11 or an acceleration pursuant to Section 8.2(a)(i) or
8.2(b)(i));

(B)    increase the amount or extend the expiration date of any Lender’s
Commitment; or

(C)    extend any Scheduled Maturity Date (other than as set forth in
Section 2.21); or

(ii)    without the consent of all of the Lenders:

(A)    Amend this Section 9.1 or Section 2.3, 8.2(d) or 9.7 or Article XI,
permit the non-pro rata reduction of Commitments, change any provision requiring
ratable funding or sharing of payments, or otherwise alter the pro rata
treatment of Lenders;

(B)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”; or

(C)    permit the Borrower to assign its rights or obligations under this
Agreement.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement. The Agency Fee Letter may be amended by an
agreement entered into by each of the parties thereto without obtaining the
consent of any other party to this Agreement.

 

- 70 -



--------------------------------------------------------------------------------

(b)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by Applicable Law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 9.2.    Survival of Representations. All representations and warranties
of the Borrower made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and the making of the Credit
Extensions as herein contemplated. Such representations and warranties have been
or will be relied upon by the Agent and each Lender, regardless of any
investigation made by the Agent or any Lender or on their behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

Section 9.3.    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.4.    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.5.    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 9.6.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as

 

- 71 -



--------------------------------------------------------------------------------

to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, that the
parties hereto expressly agree that each Arranger shall enjoy the benefits of
the provisions of Sections 9.7, 9.11 and 10.9 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

Section 9.7.    Expenses; Indemnification.

(a)    Costs and Expenses. The Borrower shall reimburse the Agent and each
Arranger for all reasonable out-of-pocket costs and expenses (including the
reasonable fees and expenses of counsel to Bank of America in its capacity as
Agent and Arranger, but no other counsel of any other Lender or Arranger) paid
or incurred by the Agent or such Arranger in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Agent, each Arranger, and the Lenders (each such Person being called a
“Reimbursed Party” and collectively, the “Reimbursed Parties”) for all costs and
out of pocket expenses (including, without limitation, the reasonable fees and
disbursements of counsel, which shall be limited to a single firm of counsel for
the Reimbursed Parties, taken as a whole, and, if reasonably necessary, a single
firm of local or regulatory counsel in each appropriate jurisdiction and a
single firm of special counsel for each relevant specialty, in each case for the
Reimbursed Parties, taken as a whole and, solely in the case of an actual or
perceived conflict of interest (as reasonably identified by a Reimbursed Party),
where the Reimbursed Party affected by such conflict informs the Borrower of
such conflict, one additional firm of counsel in each relevant jurisdiction for
the affected Reimbursed Parties similarly situated, taken as a whole) paid or
incurred by any Reimbursed Party in connection with the enforcement of any of
their respective rights and remedies under the Loan Documents.

(b)    Indemnification. The Borrower hereby further agrees to indemnify the
Agent, each Arranger, each Lender and each of their respective Related Parties
(each such Person being called an “Indemnitee”) from and against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not such Indemnitee is a party thereto, and all reasonable fees and
disbursements of counsel, which shall be limited to a single firm of counsel for
all Indemnitees, taken as a whole, and, if reasonably necessary, a single firm
of local or regulatory counsel in each appropriate jurisdiction and a single
firm of special counsel for each relevant specialty, in each case for all
Indemnitees, taken as a whole and, solely in the case of an actual or perceived
conflict of interest (as reasonably identified by an Indemnitee) where the
Indemnitee affected by such conflict informs the Borrower of such conflict, one
additional firm of counsel in each relevant jurisdiction for the affected
Indemnitees similarly situated, taken as a whole) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent such losses, claims, damages, penalties, judgments, liabilities or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee, (2) a material breach by such
Indemnitee of its obligations under this Agreement or (3) claims of one or more
Indemnitees

 

- 72 -



--------------------------------------------------------------------------------

against another Indemnitee (other than claims against the Agent or any Arranger
in their capacities as such) and not involving any act or omission of the
Borrower or any of its Related Parties. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.7(b)
applies, such indemnity will be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its directors,
security holders or creditors, an Indemnitee or any other Person or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated by this Agreement are consummated. The obligations of the Borrower
under this Section 9.7(b) shall survive the termination of this Agreement. In no
event shall this clause (b) operate to expand the obligations of the Borrower
under the first sentence of clause (a) above to require the Borrower to
reimburse or indemnify the Reimbursed Parties for any amounts of the type
described therein. This Section 9.7(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

Section 9.8.    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each Lender to the
extent that the Agent deems necessary.

Section 9.9.    Accounting. Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with GAAP.

Section 9.10.    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 9.11.    Nonliability; Waiver of Consequential Damages; No Advisory or
Fiduciary Responsibility. The relationship between the Borrower on the one hand
and the Lenders and the Agent on the other hand shall be solely that of borrower
and lender. None of the Agent, the Arrangers or the Lenders shall have any
fiduciary responsibilities to the Borrower. None of the Agent, the Arrangers or
the Lenders undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. The Borrower agrees that none of the Agent, the
Arrangers or the Lenders shall have liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower or any of its Affiliates or any of
their respective security holders or creditors for losses suffered in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of the party from which recovery is sought or (ii) a material
breach by the party from which recovery is sought of its obligations under this
Agreement. Each party hereto agrees that no other party hereto nor any of its
Related Parties shall have any liability to any other party hereto (or its
Related Parties) on any theory of liability for any special, indirect,
consequential or punitive damages (including without limitation, any

 

- 73 -



--------------------------------------------------------------------------------

loss of profits, business or anticipated savings) in connection with, arising
out of, or in any way related to the Loan Documents or the transactions
contemplated thereby; provided that this waiver shall in no way limit the
Borrower’s indemnification or reimbursement obligations in Section 9.7(b) to the
extent of any third-party claim for any of the foregoing, including the
Borrower’s obligation to indemnify Indemnitees for special, indirect,
consequential or punitive damages awarded against an Indemnitee. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent, the
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Agent, the Arrangers, and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Agent, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and as otherwise required pursuant to
Applicable Law; and (iii) the Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agent, any Arranger, nor any Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 9.12.    Confidentiality. Each of the Agent and the Lenders agrees that
any Information (as defined below) delivered or made available to it shall
(i) be kept confidential, (ii) be used solely in connection with evaluating,
approving, structuring, administering or enforcing the credit facility
contemplated hereby and (iii) not be provided to any other Person; provided that
nothing in clauses (i) and (iii) above shall prevent the Agent or any Lender
from disclosing such information (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, except with
respect to information disclosed in the course of a regulatory audit or
examination, it shall (i) promptly notify the Borrower in advance of disclosure,
to the extent permitted by law and to the extent practicable, and (ii) so
furnish only that portion of such Information which it is legally required to,
or which it reasonably determines is necessary to, disclose), (c) in response to
any order of any court or other governmental authority having jurisdiction over
it or as may otherwise be required pursuant to any requirement of law or as
requested by any self-regulatory body (in which case it shall (i) promptly
notify the Borrower in advance of disclosure, to the extent permitted by law and
to the extent practicable, and (ii) so furnish only that portion of such
Information which it is legally required to disclose),

 

- 74 -



--------------------------------------------------------------------------------

(d) if legally compelled to do so in connection with any litigation or similar
proceeding (in which case it shall (i) promptly notify the Borrower in advance
of disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such Information which it is legally
required to disclose), (e) to any other party hereto, (f) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (h) with the consent of the Borrower, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or its Related
Parties and which is not known to be subject to a duty of confidentiality to the
Borrower or its Affiliates (unless and until such Person is made aware of the
confidential nature of such information, if any), (k) to governmental regulatory
authorities in connection with any regulatory examination of the Agent or any
Lender or in accordance with the Agent’s or any Lender’s regulatory compliance
policy if the Agent or Lender deems necessary for the mitigation of claims by
those authorities against the Agent or such Lender or any of its subsidiaries or
affiliates (in which case it shall (i) promptly notify the Borrower in advance
of disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such Information which it is legally
required to disclose), or (l) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the facilities
provided hereunder (in which case it shall so furnish only that portion of such
Information which it reasonably determines it is required to disclose for such
purposes). For purposes of this Section, “Information” means all information
received from the Borrower or any of its Related Parties relating to the
Borrower or any Affiliate thereof or any of their respective businesses, assets,
properties, operations, products, results or condition (financial or otherwise)
other than (i) any such information that is received by the Agent or any Lender
from a source other than the Borrower and which is not known to be subject to a
duty of confidentiality to the Borrower or its Affiliates (unless and until such
Person is made aware of the confidential nature of such information, if any),
(ii) information that is publicly available other than as a result of the breach
of a duty of confidentiality by such Person or its Related Parties or by another
Person known by any of the foregoing to be subject to such a duty of
confidentiality, (iii) information already known to or, other than information
described in clause (i) above, in the possession of the Agent or any Lender
prior to its disclosure by the Borrower, or (iv) information that is
independently developed, discovered or arrived at by the Agent or any Lender.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

- 75 -



--------------------------------------------------------------------------------

Section 9.13.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any of its Subsidiaries, that at least one of
the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments, and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments, and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14, and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any of its Subsidaires, that the Agent is not a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the

 

- 76 -



--------------------------------------------------------------------------------

Commitments, and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document, or
any documents related hereto or thereto).

Section 9.14.    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.

Section 9.15.    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that Bank of America and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

Section 9.16.    USA Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

Section 9.17.    Excluded Subsidiaries. The Borrower shall have the right, at
any time with prior written notice to the Agent, to (i) designate any Subsidiary
as an Excluded Subsidiary in accordance with the requirements of such definition
or (ii) remove any Subsidiary from being an Excluded Subsidiary; provided that
with respect to any Subsidiary, after the second designation of such Subsidiary
as a Non-Excluded Subsidiary from an Excluded Subsidiary, such Subsidiary may
not be re-designated as an Excluded Subsidiary at a later date.

Section 9.18.    Counterparts; Electronic Execution.

(a)    This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed original counterpart of this Agreement.

(b)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

- 77 -



--------------------------------------------------------------------------------

Section 9.19.    Removal of Lender. Notwithstanding anything herein or in any
other Loan Document to the contrary, the Borrower may, at any time in its sole
discretion, remove any Lender upon 15 Business Days’ written notice to such
Lender and the Agent (the contents of which notice shall be promptly
communicated by the Agent and the Lenders), such removal to be effective at the
expiration of such 15-day notice period; provided, however, that no Lender may
be removed hereunder at a time when an Event of Default shall have occurred and
be continuing. Each notice by the Borrower under this Section 9.19 shall
constitute a representation by the Borrower that the removal described in such
notice is permitted under this Section 9.19. Concurrently with such removal and
as a condition thereof, the Borrower shall pay to such removed Lender (or, if
such Lender is a Defaulting Lender, to Agent) all amounts owing to such Lender
hereunder (including any amounts arising under Section 3.4 as a consequence of
such removal) and under any other Loan Document in immediately available funds.
Upon full and final payment hereunder of all amounts owing to such removed
Lender, such Lender shall make appropriate entries in its accounts evidencing
payment of all Loans hereunder and releasing the Borrower from all obligations
owing to the removed Lender in respect of the Loans hereunder and surrender to
the Agent for return to the Borrower any Notes of the Borrower then held by it.
Effective immediately upon such full and final payment, such removed Lender will
not be considered to be a “Lender” for purposes of this Agreement, except for
the purposes of any provision hereof that by its terms survives the termination
of this Agreement and the payment of the amounts payable hereunder. Effective
immediately upon such removal, the Commitment of such removed Lender shall
immediately terminate. Such removal will not, however, affect the Commitments of
any other Lenders hereunder.

Section 9.20.    Notices.

(a)    Notices. Except as otherwise permitted by Section 2.14 (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)    if to the Borrower or the Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on their
respective signature pages hereto; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

 

- 78 -



--------------------------------------------------------------------------------

communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in clause (b) below, shall be
effective as provided in such clause (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Agent, provided that the foregoing shall not apply
to notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Agent or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    Change of Address. The Borrower, the Agent and/or any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto. In addition, each Lender agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

- 79 -



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent such losses, claims, damages, liabilities or expenses are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

Section 9.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X.

THE AGENT

Section 10.1.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions

 

- 80 -



--------------------------------------------------------------------------------

and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of the Agent and the Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 10.2.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

Section 10.3.    Exculpatory Provisions.

(a)    The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage

 

- 81 -



--------------------------------------------------------------------------------

of the Lenders as shall be necessary, or as the Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 9.1 or
Section 8.2) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to the Agent in writing by the Borrower or a
Lender.

(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(d)    The Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

Section 10.4.    Reliance by the Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of any Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender
unless the Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.5.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub agent, and shall apply to
their respective

 

- 82 -



--------------------------------------------------------------------------------

activities in connection with the syndication of the credit facility provided
for herein as well as activities as Agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agents.

Section 10.6.    Resignation of Agent.

(a)    The Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (and so long as
no Event of Default shall have occurred and be continuing, subject to the
approval of the Borrower, such approval not to be unreasonably withheld or
delayed, to appoint a successor from among the Lenders, which shall be a bank
with an office in the United States having capital and retained earnings of at
least $100,000,000, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above; provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph (with the
approval of the Borrower to the extent required above). Whether or not a
successor has been appointed, such resignation of the Agent shall become
effective in accordance with such notice on the Resignation Effective Date. In
no event shall any successor Agent be a Defaulting Lender.

(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by Applicable Law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with (and, if so required pursuant to
the terms of clause (a) above in connection with the appointment of a successor
Agent, with the approval (not to be unreasonably withheld or delayed) of) the
Borrower, appoint a successor meeting the qualifications set forth therefor in
clause (a) immediately above. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above in this Section 10.6 (with the approval of the
Borrower to the extent required above). Upon the acceptance of a successor’s
appointment as

 

- 83 -



--------------------------------------------------------------------------------

Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than as provided in Section 3.5(i) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.6). The fees payable
by the Borrower to a successor Agent be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article X and Section 9.7 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed Agent
was acting as Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Agent. In the event that there is a
successor to the Agent by merger, or the Agent assigns its duties and
obligations to an Affiliate pursuant to this Section 10.6, then the term “prime
rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Agent.

Section 10.7.    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 10.8.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Co-Syndication Agents listed on
the cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender hereunder.

Section 10.9.    Agent Fees. The Borrower agrees to pay to the Agent (or Merrill
Lynch, as applicable), the fees agreed to by the Borrower pursuant to the Agency
Fee Letter.

Section 10.10.    Reimbursement and Indemnification. The Lenders severally agree
to reimburse and indemnify the Agent (or any sub-agent) or any of its Related
Parties, ratably in proportion to the Lenders’ Pro Rata Shares (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) for any amounts not reimbursed by the Borrower (a) for which the Agent
(any sub-agent) or any of its Related Parties is entitled to reimbursement by
the Borrower under the Loan Documents (including, without limitation, pursuant
to Section 9.7(a) or Section 9.7(b)), (b) for any other expenses incurred by the
Agent (any sub-agent) or any of its Related Parties on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs,

 

- 84 -



--------------------------------------------------------------------------------

expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent (any sub-agent) or any of its
Related Parties in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Agent (any sub-agent) or any of its Related Parties in connection
with any dispute between the Agent (any sub-agent) and any Lender or between two
or more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents (collectively, the “Indemnified
Costs”); provided that (i) no Lender shall be liable for any portion of the
Indemnified Costs that are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of the party seeking indemnification and (ii) any
indemnification required pursuant to Section 3.4 shall, notwithstanding the
provisions of this Section 10.9, be paid by the relevant Lender in accordance
with the provisions thereof. The failure of any Lender to reimburse the Agent
(any sub-agent) or any of its Related Parties, as the case may be, promptly upon
demand for its Pro Rata Share of any amount required to be paid by the Lenders
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent (any sub-agent) or any of its Related Parties,
as the case may be, for its Pro Rata Share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse such Agent (any
sub-agent) or any of its Related Parties, as the case may be, for such other
Lender’s Pro Rata Share of such amount. The obligations of the Lenders under
this Section 10.9 shall survive payment of the Obligations and termination of
this Agreement.

Section 10.11.    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower or any of its Subsidiaries, the Lenders hereby agree that the
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.5, 2.20(d), 9.7 and
10.9) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.5, 2.20(d), 9.7 and 10.9.

 

- 85 -



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

Section 11.1.    Setoff. In addition to, and without limitation of, any rights
of the Lenders under Applicable Law, from and after the date that the
Obligations have been accelerated pursuant to Section 8.2(a) or Section 8.2(b)
(and for so long as such acceleration has not been rescinded by the Required
Lenders), each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set-off and apply any and all deposits (including all account balances,
whether general or special, time or demand, provisional or final and whether or
not collected or available) at any time held, and any other Indebtedness or
obligations (in whatever currency) at any time held or owing, by such Lender or
any such Affiliate, to or for the credit or account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 11.2.    Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or
(ii) payments received by any Non-Extending Lender pursuant to Section 2.21) in
a greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

 

- 86 -



--------------------------------------------------------------------------------

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.1.    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of the Agent and each Lender, (b) any assignment by any Lender must be made in
compliance with Section 12.3, and (c) any transfer by participation must be made
in compliance with Section 12.2. Any attempted assignment or transfer by any
party not made in compliance with this Section 12.1 shall be null and void,
except as set forth in the last sentence of the first paragraph of
Section 12.3(e)(iii), and unless such attempted assignment or transfer is
treated as a participation in accordance with Section 12.3(c). The parties to
this Agreement acknowledge that clause (b) of this Section 12.1 relates only to
absolute assignments and this Section 12.1 does not prohibit assignments
creating security interests, pledges or assignments by any Lender of all or any
portion of its rights under this Agreement and any Note, including to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
each Lender which made any Credit Extension or which holds any Note as the owner
thereof for all purposes hereof unless and until such Lender complies with
Section 12.3; provided that the Agent may in its discretion (but shall not be
required to) follow instructions from the Lender which made any Credit Extension
hereunder or which holds any Note to direct payments relating to such Credit
Extension or Note to another Person. Any assignee of the rights to any Credit
Extension or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Lender, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Credit Extension (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Credit
Extension.

Section 12.2.    Participations.

(a)    Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (other than a natural Person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or, unless an Event of Default has occurred and is
continuing, (x) any Person that is not an Approved Financial Institution, or
(y) to any Person that was a Disqualified Institution as of the date on which
the Lender granting the participation entered into a binding agreement to grant
a participation of all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
participation)) (each, a “Participant”) in all or a portion of such Lender’s
rights

 

- 87 -



--------------------------------------------------------------------------------

and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents, if any, shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the owner of its Outstanding Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents and
all amounts payable by the Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interest and (iv) the Borrower,
the Agent and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.10 with respect to any payments made by such Lender
to its Participant(s).

(b)    Voting Rights. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement other than any amendment, modification or waiver with respect to any
Credit Extension or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or all of the affected Lenders
pursuant to the terms of Section 9.1.

(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(g) (it being understood that the documentation required under
Section 3.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.19, 3.7 and 9.19 as if it were an
assignee under Section 12.3; and (ii) shall not be entitled to receive any
greater payment under Section 3.1 or 3.5, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use commercially reasonable efforts to require such Participant
comply with the provisions of Sections 2.19, 3.7 and 9.19 as if it were a Lender
and to cooperate with the Borrower in enforcing such provisions against such
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender; provided
that such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

(d)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c)

 

- 88 -



--------------------------------------------------------------------------------

of the United States Treasury Regulations, Section 1.163-5 of the proposed
United States Treasury Regulations, or any other applicable temporary, final, or
other successor regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

Section 12.3.    Assignments.

(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (such an assignee, a “Purchaser”) all or any part of its
rights and obligations under the Loan Documents. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption Agreement.
Each such assignment with respect to an Eligible Assignee which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or Outstanding Credit Exposure (if
the Commitment has been fully funded or otherwise terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment. Each partial
assignment made by a Lender shall be made as an assignment of a proportionate
part of all of such Lender’s rights and obligations under this Agreement with
respect to the Loans and Commitments assigned.

(b)    Consents. The consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required prior to an assignment becoming
effective; provided that the consent of the Agent shall not be required for any
assignment to a Person that is a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender. The consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required prior to
an assignment becoming effective unless (i) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund or (ii) an Event of Default has
occurred and is continuing; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within fifteen (15) days after having received notice
thereof.

(c)    Effect; Effective Date. Subject to acceptance and recording of the
assignment by the Agent pursuant to Section 12.3(d), upon (i) delivery to the
Agent of an Assignment and Assumption Agreement pursuant to Section 12.3(a),
together with any consents required by Section 12.3(b), (ii) payment by the
parties to the Assignment and Assumption Agreement (other than the Borrower) of
a $3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent) and (iii) delivery to the Borrower and the Agent of the
documents required by Section 3.5, such Assignment and Assumption Agreement
shall become effective on the effective date specified in such Assignment and
Assumption Agreement. The Assignment and Assumption Agreement shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Commitment and Outstanding

 

- 89 -



--------------------------------------------------------------------------------

Credit Exposure under the applicable assignment agreement constitutes “plan
assets” as defined under ERISA and that the rights, benefits and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Commitment and Outstanding Credit Exposure assigned to such
Purchaser without any further consent or action by the Borrower, the Lenders or
the Agent. In the case of an assignment covering all of the assigning Lender’s
rights, benefits and obligations under this Agreement, such Lender shall cease
to be a Lender hereunder but shall continue to be entitled to the benefits of,
and subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the Loan Documents
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that no assignment by a Defaulting Lender will
constitute or effect a waiver or release of any claim of any party arising from
such Lender being a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.3 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3(c), the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that, upon cancellation and surrender to
the Borrower of the Notes (if any) held by the transferor Lender, new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.

(d)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and the Borrower hereby designates the Agent to act in
such capacity), shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(e)    No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) or (iii) without limiting the consent rights of the Borrower
set forth in clause (b) above, unless an Event of Default has occurred and is
continuing (x) any Person that is not an Approved Financial Institution, or
(y) to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning

 

- 90 -



--------------------------------------------------------------------------------

Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in writing in its sole and absolute
discretion, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment or participation); provided,
that, for the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender, and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of
Section 12.3(e)(iii)(y) shall not be void to the extent (i) the consent or
deemed consent of the Borrower was obtained to such assignment in accordance
with Section 12.3(b), or (ii) any Event of Default existed on the applicable
Trade Date.

If any assignment is made to any Disqualified Institution without the Borrower’s
prior written consent in violation of Section 12.3(e)(iii) above, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Agent, require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 12.3), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and, and (y) the amount that such Disqualified Institution paid
to acquire such interests, rights and obligations of such Loans, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

Notwithstanding anything to the contrary contained in this Agreement, but
without limiting the provisions of Section 10.3(d), any Disqualified Institution
that was a Disqualified Institution on the applicable Trade Date (A) will not
(x) have the right to receive information, reports or other materials provided
to Lenders by the Borrower, the Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Loan Document, each Disqualified Institution that was a Disqualified
Institution on the applicable Trade Date will be deemed to have consented in the
same proportion as the Lenders that are not Disqualified Institutions consented
to such matter, and (y) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Debtor Relief Plan”),
each Disqualified Institution party hereto that was a Disqualified Institution
on the applicable Trade Date hereby agrees (1) not to vote on such Debtor Relief
Plan, (2) if such Disqualified Institution does vote on such Debtor Relief Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Debtor Relief Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

- 91 -



--------------------------------------------------------------------------------

(f)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(g)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder becomes effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Section 12.4.    Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.12.

Section 12.5.    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner (in its individual capacity).

ARTICLE XIII.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; SERVICE OF
PROCESS; WAIVER OF VENUE

Section 13.1.    CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY

 

- 92 -



--------------------------------------------------------------------------------

SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 13.2.    CONSENT TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

Section 13.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.3.

Section 13.4.    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER

 

- 93 -



--------------------------------------------------------------------------------

PROVIDED FOR NOTICES IN SECTION 9.20. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 13.5.    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 13.2. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

[Signature Pages Follow]

 

- 94 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, and the Agent have executed this
Agreement as of the date first above written.

 

BORROWER:   ENABLE MIDSTREAM PARTNERS, LP           By:   Enable GP, LLC, its
general partner           By:  

/s/ John P. Laws                        

    Name:   John P. Laws     Title:   Executive Vice President, Chief Financial
Officer, & Treasurer           One Leadership Square, Suite 150  

        211 North Robinson Avenue

        Oklahoma City, Oklahoma 73124

 

        Attention: John P. Laws

        Phone: 405-530-7467

        Email: john.laws@enablemidstream.com

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

AGENT:   BANK OF AMERICA, N.A., as Agent   By:  

/s/ Kelly Weaver

    Name:   Kelly Weaver     Title:   Vice President  

Bank of America, N.A.

Agency Management

900 W Trade Street

 

Mail Code: NC1-026-06-03

Charlotte, NC 28255-0001

  Attention: Kelly Weaver   Telephone: 980-387-5452   Facsimile: 704-208-2871
LENDERS:   BANK OF AMERICA, N.A., as a Lender   By:  

/s/ Greg M. Hall

    Name:   Greg M. Hall     Title:   Vice President

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Melissa Guzmann

  Name:   Melissa Guzmann   Title:   Director

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Juan J. Javellana

  Name:   Juan J. Javellana   Title:   Executive Director

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Anastasiya Bykov

  Name:   Anastasiya Bykov   Title:   Vice President

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Brian Guffin

  Name:   Brian Guffin   Title:   Managing Director

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jason York

  Name:   Jason York   Title:   Authorized Signatory

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark Salierno

  Name:   Mark Salierno   Title:   Vice President

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brandon Dunn

  Name:   Brandon Dunn   Title:   Vice President

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

BOKF, NA dba BANK OF OKLAHOMA,

as a Lender

By:  

/s/ John Krenger

  Name:   John Krenger   Title:   Vice President

 

Signature Page to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

Bank of America, N.A.

   $ 120,000,000.00  

BMO Harris Bank N.A.

   $ 120,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 120,000,000.00  

Mizuho Bank, Ltd.

   $ 120,000,000.00  

MUFG Bank, Ltd.

   $ 120,000,000.00  

SunTrust Bank

   $ 120,000,000.00  

Royal Bank of Canada

   $ 85,000,000.00  

U.S. Bank National Association

   $ 85,000,000.00  

Wells Fargo Bank, National Association

   $ 85,000,000.00  

BOKF, NA dba Bank of Oklahoma

   $ 25,000,000.00  

AGGREGATE COMMITMENT

   $ 1,000,000,000.00  

 

Commitment Schedule to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

PRICING SCHEDULE

Ratings-Based Pricing Grid:

 

     LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS     LEVEL
VI
STATUS  

Applicable Margin for Eurodollar Advances

     0.750 %      0.875 %      1.000 %      1.250 %      1.375 %      1.500 % 

Applicable Margin for Base Rate Advances

     0.000 %      0.000 %      0.000 %      0.250 %      0.375 %      0.500 % 

“Designated Rating” means, with respect to S&P, Moody’s and Fitch (collectively,
the “Rating Agencies” and each a “Rating Agency”), (i) the rating assigned by
such Rating Agency to the Loans at any time such a rating is in effect, (ii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the Borrower’s long-term senior unsecured non-credit
enhanced debt rating, or (iii) if and only if such Rating Agency does not have
in effect a rating described in the preceding clauses (i) or (ii), the
Borrower’s “company” or “corporate credit” rating (or its equivalent) assigned
by such Rating Agency.

“Fitch Rating” means, at any time, the Designated Rating issued by Fitch and
then in effect.

“Level I Status” exists at any date if, on such date, the Borrower has the
following Designated Ratings: a Moody’s Rating of A3 or better, a Fitch Rating
of A- or better and an S&P Rating of A- or better, subject to the last paragraph
of this Pricing Schedule.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower has the following Designated
Ratings: a Moody’s Rating of Baa1 or better, a Fitch Rating of BBB+ or better
and an S&P Rating of BBB+ or better, subject to the last paragraph of this
Pricing Schedule.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has the
following Designated Ratings: a Moody’s Rating of Baa2 or better, a Fitch Rating
of BBB or better and an S&P Rating of BBB or better, subject to the last
paragraph of this Pricing Schedule.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status. Level II Status or Level III Status and (ii) the
Borrower has the following Designated Ratings: a Moody’s Rating of Baa3 or
better, a Fitch Rating of BBB- or better and an S&P Rating of BBB- or better,
subject to the last paragraph of this Pricing Schedule.

“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower has the following Designated Ratings: a Moody’s
Rating of Ba1 or better, a Fitch Rating of BB+ or better and an S&P Rating of
BB+ or better, subject to the last paragraph of this Pricing Schedule.

 

Pricing Schedule to Term Loan Agreement – Enable Midstream Partners, LP



--------------------------------------------------------------------------------

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Moody’s Rating” means, at any time, the Designated Rating issued by Moody’s and
then in effect.

“S&P Rating” means, at any time, the Designated Rating issued by S&P, and then
in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s
Rating, Fitch Rating and S&P Rating. The credit rating in effect on any date for
the purposes of this Pricing Schedule is that in effect at the close of business
on such date. The Borrower shall at all times maintain a Designated Rating from
at least one of Moody’s, Fitch and S&P. If at any time the Borrower does not
have a Designated Rating from any of Moody’s, Fitch or S&P, Level VI Status
shall exist.

Notwithstanding the foregoing, (i) if the Designated Ratings are split and all
three ratings fall in different levels, the Applicable Margin shall be based
upon the level indicated by the middle rating; (ii) if the Designated Ratings
are split and two of the ratings fall in the same level (the “Majority Level”)
and the third rating is in a different level, the Applicable Margin shall be
based upon the Majority Level; (iii) if only two of the three Rating Agencies
issue a Designated Rating, the higher of such ratings shall apply, provided that
if the higher rating is two or more levels above the lower rating, the rating
next below the higher of the two shall apply; (iv) if only one of the three
Rating Agencies issues a Designated Rating, such rating shall apply; and (v) if
the Designated Rating established by S&P, Moody’s or Fitch shall be changed
(other than as a result of a change in the rating system of S&P, Moody’s or
Fitch), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. If the rating system of S&P, Moody’s
or Fitch shall change, or if any of S&P, Moody’s or Fitch shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Agent
shall negotiate in good faith if necessary to amend this provision to reflect
such changed rating system or the unavailability of Designated Ratings from such
Rating Agencies and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the Designated Rating of
such Rating Agency most recently in effect prior to such change or cessation.

 

Pricing Schedule to Term Loan Agreement – Enable Midstream Partners, LP